1 q DEC F 2016

LA RÉPUBLIQUE DE GUINÉE
et
SOCIÉTÉ DES MINES DE MANDIANA SA.
AVOCET MINING PL.C.

MANAGEM S.A.

———

CONVENTION DE BASE
POUR L'EXPLOITATION DES
GISEMENTS D’OR
DANS LA
PREFECTURE DE MANDIANA

f
no
A

ENTRE LES SOUSSIGNEES :

ET

La RÉPUBLIQUE DE GUINÉE, dûment représentée aux fins des présentes
conjointement par Son Excellence Abdoulaye Magassouba, Ministre des Mines et
de la Géologie et Son Excellence Mohamed Lamine Doumbouya, Ministre du
Budget ;

(ci-après l° « Etat »)

de première part,

. SOCIÉTÉ DES MINES DE MANDIANA, société anonyme de droit guinéen,

ayant un capital social de 130.000.000 Francs Guinéens, dont le siège est situé à
Kankan, avec antenne à Conakry, quartier Kipé — C/Ratoma, République de
Guinée, immatriculée au Registre du Commerce et du Crédit Mobilier sous le
n° RCCM/GC-KAL/060.516A/2015, dûment représentée aux fins des présentes par
Monsieur James Edward Meyneil Wynn, Président du Conseil d'Administration,
dûment mandaté aux fins des présentes ;

(ci-après la « SMM »)

. AVOCET MINING, Public limited Company de droit anglais, immatriculée sous

le n° 03036214 dont le siège social est situé à 15 Old Bailey, London EC4M 7EF,
Royaume Uni, dûment représentée aux fins des présentes par James Edward
Meyneil Wynn, Président, Finance Director et Company Secretary, dûment
mandaté aux fins des présentes ;

(ci-après « Avocet »)

. MANAGEM, société anonyme de droit marocain, immatriculée au Registre du

Commerce de Casablanca sous le n° 17883, dont le siège social est situé à Twin
Center, Tour A, boulevard Massira Khadra, boîte postale 5199, Casablanca,
Royaume du Maroc, dûment représentée aux fins des présentes par Monsieur Imad
Toumi, Président Directeur Général ;

(ci-après « Managem »)

de seconde part.

L'État, SMM, Avocet et Managem sont ci-après dénommés individuellement une
« Partie » et collectivement les « Parties ». Avocet et Managem sont ci-après dénommées
conjointement l’ « Investisseur ».

TABLE DES MATIÈRES

TITRE I - DISPOSITIONS GENERALES

ARTICLE 1. DEFINITIONS
ARTICLE 2. INTERPRETA'
ARTICLE 3. ANNEXES.
ARTICLE 4. OBJET.
ARTICLE 5. DROIT APPLICABLE
ARTICLE 6. GARANTIES GENERALE:
ARTICLE 7. ENGAGEMENT DE BONNE FOI
ARTICLE 8. TITRES MINIERS / PÉRIMÈTRE DU PROJET.
ARTICLE 9. ENTREE EN VIGUEUR - DUREE
ARTICLE 10. DESCRIPTION DU PROJET ET ÉTUDE DE FAISABILITÉ
ARTICLE 11. INVESTISSEMENTS...

TITRE II - DEVELOPPEMENT ET EXPLOITATION DU PROJET...

ARTICLE 12. CHRONOGRAMME
ARTICLE 13. PROGRAMMES DE TRAVAUX ET BUDGET
ARTICLE 14. TRAVAUX DE RECHERCHE .…..

ARTICLE 15. TRAVAUX DE DÉVELOPPEMENT
ARTICLE 16. TRAVAUX D'EXPLOITATION
ARTICLE 17. INFRASTRUCTURES …

TITRE II - DISPOSITIONS COMMUNES AUX ACTIVITÉS DU PROJET...

ARTICLE 18. ACCÈS ET OCCUPATION DES TERRAINS - RÉINSTALLATION ET
INDEMNISATION...
ARTICLE 19. VENTE DES PRODUITS MINIERS
ARTICLE 20. ENTRETIEN ET INSPECTION.
ARTICLE 21. INFORMATIONS, RAPPORTS ET OBLIGATIONS DÉCLARATIVE:

TITRE IV - GOUVERNANCE DE LA SOCIÉTÉ.

ARTICLE 22. PARTICIPATION DE L'ÉTAT AU CAPITAL se
ARTICLE 23. RÈGLES DE GOUVERNANCE DE LA SOCIÉTI

TITRE V - ENGAGEMENTS DE LA SOCIETE..

ARTICLE 24. DROITS, OBLIGATIONS ET GARANTIES DE LA SOCIETE ET DE
L’'INVESTISSEUR..
ARTICLE 25. DROITS DE SMM ET/OU DE LA SOCIÉTÉ DE RECHERCHE —
OBLIGATIONS DE L'ÉTA'
ARTICLE 26. EMPLOI DU PERSONNE
ARTICLE 27. SOUS-TRAITANCE ….
ARTICLE 28. DEVELOPPEMENT ET RELATIONS AVEC LA COMMUNAUTE LOCALE.37
ARTICLE 29. STIPULATIONS RELATIVES À LA SECURITE ET À L'HYGIENE AU
TRAVAIL...
ARTICLE 30. PROTECTION ENVIRONNEMENTALE
ARTICLE 31. FERMETURE ET RÉHABILITATION

TITRE VI - GARANTIES ACCORDEES PAR L'ÉTAT.

ARTICLE 32. DECLARATIONS ET GARANTIES DE L'ÉTA1
ARTICLE 33. REGLEMENTATION DES CHANGES - GARANTIE DE TRANSFERT
ARTICLE 34. EXPROPRIATION - NATIONALISATION

TITRE VII - REGIME FISCAL ET DOUANIER.

ARTICLE 35. STABILISATION DU REGIME FISCAL ET DOUANIER
ARTICLE 36. AVANTAGES FISCAUX ET DOUANIERS .…
ARTICLE 37. RÉVISION DU RÉGIME FISCAL ET DOUANIE

TITRE VII - AUTRES DISPOSITIONS FINANCIERES …
ARTICLE 38. PRINCIPES GÉNÉRAUX...
TITRE IX - DISPOSITIONS DIVERSES ET FINALES.

ARTICLE 39. CESSATION DU PERMIS D'EXPLOITATION ET DE LA CONVENTION
ARTICLE 40. CESSION, TRANSFERT ET AMODIATION
ARTICLE 41. REGLEMENT DES DIFFERENDS...

ARTICLE 42. MODIFICATIONS DE LA CONVENTION
ARTICLE 43. CONFIDENTIALITÉ
ARTICLE 44. FORCE MAJEURE
ARTICLE 45. INTEGRALITE ET PORTEE DE LA CONVENTION
ARTICLE 46. NON-RENONCIATION .
ARTICLE 47. SUCCESSEURS ET AYANTS DROIT
ARTICLE 48. NOTIFICATIONS ….

ANNEXE 1 - PERMIS D'EXPLOITATION
ANNEXE 2 - DESCRIPTION DU PROJET

ANNEXE 3 - CHRONOGRAMME

ANNEXE 4 - PÉRIMÈTRE DU PROJET

ANNEXE 5 - PROGRAMME DE TRAVAUX ET BUDGET POUR LA PREMIÈRE ANNÉE
ANNEXE 6 - AVANTAGES FISCAUX ET DOUANIERS

IL À PREALABLEMENT ETE EXPOSE CE QUI SUIT :

ATTENDU QUE le Code Minier (tel que ce terme est défini ci-après) prévoit que les
substances minérales ou fossiles contenues dans le sous-sol, ou existant en surface ainsi
que dans les eaux souterraines et les gîtes géothermiques sont, sur le territoire de la
République de Guinée ainsi que dans la zone économique exclusive, la propriété de l'État
et qu'elles ne peuvent être, sous réserve des dispositions contenues dans le Code Minier et
le Code Foncier et Domanial (tel que ce terme est défini ci-après), susceptibles d'aucune
forme d'appropriation privée ;

ATTENDU QUE la République de Guinée désire encourager et promouvoir la recherche,
la prospection, l'exploitation et la transformation des ressources minérales sur son
territoire ;

ATTENDU QUE l'État a octroyé à Wega Mining Guinée (tel que ce terme est défini ci-
après), Société Affiliée (tel que ce terme est défini ci-après) d’Avocet, par le décret
n° D/2015/042/PRG/SGG du 27 mars 2015 et dont copie figure en Annexe 1 [Permis
d'Exploitation] à la présente Convention (tel que ce terme est défini ci-après), un permis
d'exploitation pour l’or couvrant une superficie de 27,22 km? dans la préfecture de
Mandiana (le « Permis d'Exploitation ») ;

ATTENDU QUE l'étude de faisabilité initiale remise par Avocet et sur la base de laquelle
le Permis d'Exploitation a été délivré (l’ « Étude de Faisabilité Initiale ») ne permet plus
de démontrer le caractère commercialement exploitable des gisements situés dans le
périmètre du Permis d'Exploitation ;

ATTENDU QUE l'État ou ses émanations ont conclu un certain nombre d’accords en vue
d’établir des partenariats entre le Royaume du Maroc et la République de Guinée ;

ATTENDU QUE dans ce cadre, l'État ou ses émanations ont mis en relation le groupe
Managem et le groupe Avocet en les invitant à réfléchir sur les possibilités de constituer un
partenariat en vue de développer et d’exploiter les gisements présents sur le périmètre du
Permis d'Exploitation ;

ATTENDU QUE Avocet et Managem ont proposé de reprendre l’Étude de Faisabilité
Initiale en vue de développer un projet plus ambitieux que celui envisagé par Avocet,
comprenant notamment un investissement envisagé de cent millions (100.000.000) d'US
Dollars pour une production de cent mille (100.000) onces d’or par an pendant la durée du
projet (Le « Projet ») ;

ATTENDU QUE en vue de la réalisation du Projet, Avocet et Managem ont signé le 28
mai 2016 un ferm sheet non-contraignant fixant les conditions dans lesquelles Managem
pourrait participer dans le Projet et ayant pour objet, notamment le transfert du Permis
d’Exploitation au profit de SMM (la « Cession ») ;

ATTENDU QUE Avocet et Managold Ltd, filiale de Managem, (« Managold ») ont,
conformément aux accords qu’ils ont conclus (les « Accords »), créé la société Manacet,
société anonyme au conseil d’administration de droit marocain au capital de trente-cinq
mille (35.000) Dollars US, dont le siège social est situé au 5, avenue Ibnou Tachfine, 2è"°
étage, n° 3, Tanger, Royaume du Maroc, dans laquelle Avocet et Managold détiennent
respectivement 60 % et 40 % du capital et des droits de vote, pour les besoins de la
détention d’une participation au capital de SMM ;

ATTENDU QUE l'État et Manacet détiendront, pour Manacet, à compter de la Date
d’Entrée en Vigueur, respectivement 15 % et 85 % du capital et des droits de vote de
SMM ;

ATTENDU QUE, dans le cadre des Accords, Avocet et Managold sont convenues que
Managold pourra acquérir, à terme, le Contrôle (tel que ce terme est défini ci-après) de
SMM ;

ATTENDU QUE l’une des conditions suspensives de la Cession consiste en la conclusion
et la ratification d’une convention minière entre les Parties relativement au Projet qui devra
être développé et exploité par l’Investisseur et SMM ;

ATTENDU QUE Avocet et Managem adresseront, avant la soumission de la Convention
(tel que ce terme est défini ci-dessous) à l’Assemblée Nationale de la République de
Guinée pour ratification, une lettre au Ministre des Mines et de la Géologie confirmant que
les parties à la Cession ont levé ou ont renoncé à l’ensemble des conditions suspensives à
la Cession, à l’unique exception de celle relative à la ratification de la présente
Convention ;

ATTENDU QUE les Parties souhaitent que la présente Convention soit conclue et
exécutée dans un esprit de partenariat, fondé sur le besoin de sécurité juridique de
l’Investisseur, le transfert du savoir-faire aux entreprises locales et la formation de
personnels locaux, ainsi que la répartition des profits générés par l’activité minière entre
SMM, la Société de Recherche, leurs employés, l'État, les collectivités locales, et les
populations situées sur ou en limite des territoires concernés, eu égard aux exigences et aux
objectifs du Projet, de sa réalisation dans les meilleures conditions et aux risques que
l’Investisseur prendra ;

ATTENDU QUE les Parties souhaitent que les activités minières ayant lieu sur le territoire
de l’État soient conduites avec pour impératif la préservation de l’environnement et des
cultures ainsi que le bien-être des communautés locales ; et

ATTENDU QUE les termes et conditions de la présente Convention ont été négociés et
approuvés par les Parties.

EN CONSEQUENCE DE QUOI, IL A ETE CONVENU CE QUI SUIT :

D

TITRE I - DISPOSITIONS GENERALES

ARTICLE 1. DEFINITIONS

Dans le cadre de la Convention, les expressions et les mots suivants ont le sens défini ci-
après, à moins que le contexte n'exige un sens différent ou qu'il n'en soit expressément

convenu autrement entre les Parties.

« Accords »

« Actions Non Contributives »

« Activités du Projet »

« Année »

«Année Civile »

« Annexe »

«Article »

« Cession »

« Changement de Contrôle »

« Chronogramme »

« Code Minier »

« Contribution au Développement Local »

désigne le terme tel que défini au
préambule.

est défini à l'Article 22.1.1 de la
Convention.

désigne les Opérations Minières, les
activités liées aux infrastructures, ainsi
que toutes autres activités y afférentes.

désigne, selon le cas, une période de trois
cent soixante-cinq (365) Jours ou de trois
cent soixante-six (366) Jours.

désigne une période de douze (12) mois
commençant le 1° janvier et se terminant
le 31 décembre de la même année.

désigne les documents indiqués comme
tels

par la Convention ou qui lui sont joints.
Chaque Annexe fait partie intégrante de
la Convention.

désigne un article de la Convention.

désigne le terme tel que défini au
préambule.

désigne la perte du Contrôle.

désigne le chronogramme visé à l'Article
12 de la Convention et détaillé à
l'Annexe 3 [Chronogramme].

désigne la loi n° L/2011/006/CNT du
9 septembre 2011 portant code minier de
la République de Guinée telle que
modifiée par la loi n° L/2013/053/CNT
du 8 avril 2013.

est définie à l'Article 282.1 de la

VAE

« Contrôle »

« Convention »

« CPDM »

«Date d’Approbation de lÉtude de
Faisabilité »

«Date de Première Production

Commerciale »

« Date d'Entrée en Vigueur »
« Décision Majeure »
« Dollar US »

« Droit Applicable »

Convention.

désigne le contrôle au sens des articles
174 et 175 de l'acte uniforme de
l'OHADA relatif au droit des sociétés
commerciales et du groupement d’intérêt
économique.

désigne la présente convention minière et
ses Annexes ainsi que toute modification
qui pourrait y être apportée
conformément à ses stipulations.

désigne le Centre de Promotion et de
Développement Miniers rattaché au
ministère des Mines et de la Géologie.

désigne la date d'approbation de l’Étude
de Faisabilité par l'autorité compétente
conformément à l’Article 10.2.

désigne la première des deux dates
suivantes : (i) la date à laquelle la Mine
atteint une période continue de quatre-
vingt-dix (90) Jours de production
supérieure à trente pourcents (30 %) de
sa capacité de production telle qu’établie
dans l’Étude de Faisabilité ; ou (ii) la date
de la première expédition de Produit
Minier à des fins commerciales.

désigne la date d'entrée en vigueur de la
Convention telle que définie à l'Article 9.

a le sens qui lui est donné à l'Article
23.14.

désigne la monnaie ayant cours légal aux
États-Unis d'Amérique.

désigne les lois, décrets, arrêtés et tout
autre

texte, incluant le Code Minier,
applicables sur le territoire de la
République de Guinée ainsi que les
traités et engagements internationaux
auxquels la Guinée est partie et qui sont
en vigueur sur le territoire de la
République de Guinée.

ES

« État »

« Étude de Faisabilité »

« Étude de Faisabilité Initiale »

« Force Majeure »

«Franc Guinéen »

« Journal Officiel »

«Jours »

«LIBOR »

«Mine »

« Ministre »

« Opérations Minières »

désigne la République de Guinée.

est définie à l'Article 10 de la
Convention.

est définie au préambule de la
Convention.

est définie à l'Article 44.11 de la
Convention.

désigne la monnaie ayant cours légal en
République de Guinée.

désigne le Journal officiel de la
République
de Guinée.

désigne des jours consécutifs du
calendrier.

désigne London InterBank Offered Rate,
taux du marché interbancaire élaboré
chaque jour à 11 heures (heure de
Londres) par la British Banker's
Association, et publié à 11h30 par la ICE
Benchmark Administration et qui consiste
en une moyenne arithmétique des taux
d'intérêt offerts sur le marché bancaire
londonien par un échantillon de grandes
banques londoniennes pour une devise
donnée et à une échéance de 12 mois. Le
LIBOR reflète un taux moyen à partir
duquel ces grandes banques prêtent à
d'autres grandes banques sans garantie.

désigne la mine d’or qui sera construite et
exploitée par SMM en vertu du Permis
d'Exploitation.

désigne le ministre en charge des Mines
et de la Géologie.

désigne l'ensemble des opérations et des
travaux effectués dans le cadre du Projet,
ceux-ci comprenant les Travaux de
Recherche, les Travaux de
Développement et les Travaux
d'Exploitation.

w +

io

« Participation Globale »

« Participation Non Contributive »

« Participation Supplémentaire »

« Partie » ou « Parties »

« Périmètre du Projet »

«Permis de Recherche »

« Permis d'Exploitation »

« Plan d’Opérations Minières »

« Plan de Réinstallation »

« Planning d'Exploitation »

« Production Commerciale Minimum »

« Production Commerciale »

« Produits Miniers »

« Programme de Recherche »

est définie à l'Article 22.3 de la
Convention

est définie à l'Article 22.12 de la
Convention.

est définie à l'Article 22.2 de la
Convention.

est définie au préambule de la
Convention.

désigne le périmètre formé de l’ensemble
des terrains couverts par les Permis de
Recherche et le Permis d'Exploitation,
dont les coordonnées figurent en Annexe
4 [Périmètre du Projet].

est défini à l’Article 8.3.1.
est défini en préambule à la Convention.

désigne le plan annuel contenant le
Programme de Recherche et le Planning
d'Exploitation du Projet.

a le sens qui lui est donné à l'Article
18.23.

désigne Le planning des Travaux
d’Exploitation pour une Année.

désigne, sur une période continue de cent
quatre-vingt (180) Jours, une production
de Produit Minier supérieure à soixante-
dix pourcents (70 %) de la capacité de
production de la mine telle qu'établie
dans l’Étude de Faisabilité et telle que
mise à jour à tout moment en accord avec
l'Etat.

désigne la production de Produit Minier.

désigne l’or extrait dans le périmètre du
Permis d’Exploitation, sous forme brute
ou après traitement, destiné à la
commercialisation.

désigne le programme décrivant les
Travaux de Recherche pour une Année.

&S

«Programmes de Travaux et Budgets »

« Projet »

« Propriétaire Foncier »

« Règles de l’Art Minier »

« SMM »

« Société Affiliée »

désigne les programmes de travaux et les
budgets y afférents que SMM et, pour ce
qui la concerne, la Société de Recherche
s’engagent à réaliser, et dépenser chaque
année.

est défini au préambule de la Convention
ct détaillé à Tl’Article 10 de la
Convention.

désigne le propriétaire et/ou le titulaire de
droits réels immobiliers sur un terrain.

désigne les meilleures conditions
techniques, méthodes d’exploitation et
standards appliqués de manière générale
dans l’industrie minière mondiale dans le
secteur de l’or par un opérateur prudent
et diligent pour mieux valoriser le
potentiel d’un gisement ainsi que pour
optimiser la productivité et les conditions
de sécurité industrielle, de sécurité
publique et de protection de
l’environnement, dans la mesure où ces
conditions sont raisonnablement
applicables en Guinée et aux opérations
de SMM et, pour ce qui la concerne, de la
Société de Recherche, et eu égard aux
risques inhérents à tout projet minier dans
le domaine de l’or, à l’exception toutefois
des standards de performance de la
Société Financière Internationale (SFI).

désigne la Société des Mines de
Mandiana (SMM), société anonyme de
droit guinéen, au capital de 130,000,000
Francs Guinéens, dont le siège est situé à
Kankan, ayant une antenne à Conakry,
quartier Kipé -C/Ratoma, République de
Guinée, immatriculée au Registre du
Commerce et du Crédit Mobilier de
Conakry sous le n° RCCM GC-KAL /
060.516A / 2015, SMM devant être le
titulaire du Permis d'Exploitation.

désigne toute société Contrôlée par,
Contrôlant ou étant placée sous le même
Contrôle, que SMM, la Société de
Recherche, Managem ou Avocet.

1

«Société de Recherche »

« Sous-Traitant Exclusif »

« Sûreté »

« Travaux d’Exploitation »

« Travaux de Développement »

« Travaux de Recherche »

désigne la filiale détenue à 100 % par
SMM et qui sera titulaire des Permis de
Recherche.

désigne toute personne qui, en vertu d’un
contrat conclu directement avec SMM
ou, le cas échéant, la Société de
Recherche, livre des biens, fournit des
services ou exécute des travaux
directement et exclusivement au bénéfice
de l’une et/ou de l’autre. Les biens,
services et travaux du Sous-Traitant
Exclusif doivent être en lien direct et
exclusif avec les Opérations Minières.

désigne : (i) toute hypothèque,
nantissement ou autre sûreté grevant le
Permis d’Exploitation ou autre actif de
SMM ; ou (ii) tout droit de tiers de
quelque nature que ce soit sur tout ou
partie du périmètre du Permis
d'Exploitation qui ne sont pas consentis
par SMM.

désigne les opérations et travaux,
postérieurement à l’octroi du Permis
d’Exploitation, qui sont effectués pour
extraire le Produit Minier, y compris
toute activité de traitement, de
transformation, de logistique, de transport
et d’amélioration desdits Produits
Miniers ainsi que les activités nécessaires
à leur commercialisation.

désigne les travaux entrepris,
postérieurement à l'octroi du Permis
d'Exploitation, pour la préparation du
gisement pour l’exploitation minière et
les opérations de traitement, y compris
notamment la construction et la mise en
service des infrastructures et installations
nécessaires à l'exploitation, les activités
de logistique et de transport, les forages
de délimitation, la construction de routes,
le décapage du stérile, les infrastructures
de communication et les installations
électriques.

désigne l’ensemble des investigations, en

surface, en sous-sol et en profondeur en
vue de découvrir ou de mettre en
évidence des gisements d’or, de les
délimiter et d’en évaluer l’importance et
les possibilités d'exploitation minière, y
compris les travaux géologiques,
géophysiques, géochimiques, ainsi que
les analyses en laboratoire et essais de
traitement.

«Travaux » désigne les Travaux de Recherche, les

Travaux de Développement et les
Travaux d’Exploitation.

« Utilisateur et / ou Occupant Foncier » désigne toute personne physique ou

morale, autre qu’un Propriétaire Foncier,
qui occupe ou utilise un terrain en vertu
du droit écrit ou du droit coutumier.

« Zone d'Intérêt » désigne le périmètre sur lequel la Société

de Recherche effectuera des Travaux de
Recherche aux fins d’augmenter la durée
de vie du Projet conformément à l’Article
8.1 et dont les coordonnées sont définies
en Annexe 4 [Périmètre du Projef].

ARTICLE 2. INTERPRETATION

Dans la Convention, et sauf si le contexte le requiert autrement :

i.

ii.

iii.

le singulier comprend le pluriel et le masculin comprend le féminin et vice-versa ;

la table des matières ainsi que l’organisation de cette Convention en titres, articles,
alinéas et sous-alinéas ne servent qu’à en faciliter la lecture et ne doivent en aucune
façon affecter son interprétation ;

toute référence au Droit Applicable inclut tout amendement, modification, ajout ou

loi qui la remplace, sous réserve de l’application de la clause de stabilisation prévue
à l'Article 35 de la Convention et sous réserves des stipulations de l’Article 5 ;

iv. en cas d’incertitude relativement à toute description d’un périmètre ou d’une zone
par coordonnées géographiques, cartes géographiques ou croquis cartographiques,
seules les coordonnées géographiques prévalent ;

v. toute référence à une Partie ou à la Société de Recherche, inclut les successeurs
autorisés de cette Partie ou tous autres cessionnaires autorisés ; et

vi. les termes de cette Convention qui ne sont pas définis ont la signification qui leur
est conférée dans le Code Minier.

ARTICLE 3. ANNEXES

Les Annexes jointes aux présentes font partie intégrante de la Convention.

13

VY

8

ARTICLE 4. OBJET

Conformément à l’article 18 du Code Minier, la Convention a pour objet de préciser les
droits et obligations des Parties ainsi que les conditions générales économiques, juridiques,
administratives, financières, fiscales, douanières, minières, environnementales et sociales
dans lesquelles :

i. à compter de la Date d’Entrée en Vigueur, SMM et, pour ce qui la concerne, la Société
de Recherche, réaliseront les Travaux et dépenseront les budgets nécessaires à la
reprise de l’Étude de Faisabilité Initiale en vue de l'établissement de l’Étude de
Faisabilité du Projet et de la conduite des Travaux de Recherche sur le Périmètre du
Projet, conformément aux Programmes de Travaux et Budget applicables ;

ii. à compter de la Date d’Approbation de l’Étude de Faisabilité, SMM réalisera les
Travaux et dépensera les budgets nécessaires à la réalisation du Projet, conformément
aux Programmes de Travaux et Budgets applicables ; et

iii. d’une manière générale, les Activités du Projet seront conduites pendant la durée de la
présente Convention.

ARTICLE 5. DROIT APPLICABLE
5.1 La Convention est régie par le Droit Applicable.
5.2 Les Activités du Projet sont régies par la Convention et le Droit Applicable.

5.3 Dans l'hypothèse où la Convention déroge aux dispositions du Droit Applicable, les
stipulations de la Convention prévaudront sur les dispositions du Droit Applicable.
ARTICLE 6. GARANTIES GENERALES

Chacune des Parties déclare et garantit, outre les déclarations et garanties visées par
d’autres stipulations de cette Convention :

î. être dûment autorisée à conclure la Convention et avoir obtenu toutes autorisations
et avis nécessaires à cette fin en vertu du droit qui lui est applicable ; et

ii. être en mesure de répondre de toutes les obligations qui découlent de la
Convention.

ARTICLE 7. ENGAGEMENT DE BONNE FOI

Chacune des Parties s'engage à respecter les termes et conditions énoncés dans la
Convention et à agir de bonne foi dans l’accomplissement de ses obligations pendant la
durée de la Convention.

ARTICLE 8. TITRES MINIERS / PÉRIMÈTRE DU PROJET
8.1 Périmètre du Projet

8.1.1 Le Périmètre du Projet sera composé de deux zones distinctes, à savoir :

& le périmètre couvert par le Permis d'Exploitation, sur lequel SMM
pourra réaliser les Travaux de Recherche, les Travaux de
Développement et les Travaux d’Exploitation ;

14

à

surface, en sous-sol et en profondeur en
vue de découvrir ou de mettre en
évidence des gisements d’or, de les
délimiter et d’en évaluer l'importance et
les possibilités d'exploitation minière, y
compris les travaux géologiques,
géophysiques, géochimiques, ainsi que
les analyses en laboratoire et essais de
traitement.

«Travaux » désigne les Travaux de Recherche, les

Travaux de Développement et les
Travaux d’Exploitation.

« Utilisateur et / ou Occupant Foncier » désigne toute personne physique ou

morale, autre qu’un Propriétaire Foncier,
qui occupe ou utilise un terrain en vertu
du droit écrit ou du droit coutumier.

« Zone d’Intérêt » désigne le périmètre sur lequel la Société

de Recherche effectuera des Travaux de
Recherche aux fins d'augmenter la durée
de vie du Projet conformément à l’Article
8.1 et dont les coordonnées sont définies
en Annexe 4 [Périmètre du Projef].

ARTICLE 2. INTERPRETATION
Dans la Convention, et sauf si le contexte le requiert autrement :

Î.

ü

ii.

le singulier comprend le pluriel et le masculin comprend le féminin et vice-versa ;

la table des matières ainsi que l’organisation de cette Convention en titres, articles,
alinéas et sous-alinéas ne servent qu’à en faciliter la lecture et ne doivent en aucune
façon affecter son interprétation ;

toute référence au Droit Applicable inclut tout amendement, modification, ajout ou
loi qui la remplace, sous réserve de l’application de la clause de stabilisation prévue
à l'Article 35 de la Convention et sous réserves des stipulations de l'Article 5 ;

en cas d'incertitude relativement à toute description d’un périmètre ou d’une zone
par coordonnées géographiques, cartes géographiques ou croquis cartographiques,
seules les coordonnées géographiques prévalent ;

v. toute référence à une Partie ou à la Société de Recherche, inclut les successeurs
autorisés de cette Partie ou tous autres cessionnaires autorisés ; et

vi. les termes de cette Convention qui ne sont pas définis ont la signification qui leur
est conférée dans le Code Minier.

ARTICLE 3. ANNEXES

Les Annexes jointes aux présentes font partie intégrante de la Convention.

|

QI

8.2

8.3

8.1.2

Permis

8.2.1

8.2.2

8.2.3

Permis

8.3.1

8.3.2

8.3.5

ii. la Zone d’Intérêt, sur laquelle la Société de Recherche bénéficiera de
Permis de Recherche lui permettant de réaliser exclusivement des
Travaux de Recherche.

Les coordonnées du Périmètre du Projet figurent en Annexe 4 [Périmètre du
Projet] à la présente Convention.

d’Exploitation

Dans le cadre de la Cession, l'État s'engage à adopter les actes
administratifs nécessaires à la mutation du Permis d'Exploitation au profit
de SMM, conformément à l'Article 9.

L'acte de transfert du Permis d’Exploitation sera soumis à droit
d’enregistrement fixe de cent mille (100.000) Francs Guinéens.

Le Permis d'Exploitation confèrera à SMM le droit exclusif d’effectuer dans
le périmètre du Permis d'Exploitation, sans limitation de profondeur, tous
les Travaux de Recherche, Travaux de Développement et Travaux
d’Exploitation de gisements d’or.

de Recherche

À compter de la signature de la présente Convention, l’État s’engage à
octroyer à la Société de Recherche, sur demande de celle-ci et
conformément au Code Minier, des permis de recherche couvrant la Zone
d’Intérêt et à les sécuriser (les « Permis de Recherche »).

Les stipulations de la Convention relatives aux Permis de Recherche sont
stipulées en faveur de la Société de Recherche.

Les Parties reconnaissent que les périmètres et le nombre des Permis de
Recherche devront se conformer aux maximas définis par le Code Minier.

Pour les besoins du Projet, et pour permettre à la Société de Recherche
d'approfondir ses Travaux de Recherche en vue d'une plus grande
connaissance géologique sur la Zone d’Intérêt, les Permis de Recherche
octroyés à la Société de Recherche dans la Zone d’Intérêt bénéficieront d'un
régime spécial. Ce régime lui permettra de poursuivre ses Travaux de
Recherche sur l'ensemble du périmètre de chaque Permis de Recherche,
étant précisé que l’obligation de rétrocéder à l'État la moitié du périmètre de
chaque Permis de Recherche ne s’appliquera pas au premier renouvellement
des Permis de Recherche et sera de vingt-cinq pour cent (25 %) à l’occasion
du second renouvellement.

Le régime spécial visé à l’article 45.2 prendra fin à la date d’approbation de
l'Étude de Faisabilité par le Ministre, étant précisé que la fin de ce régime
spécial ne remettra pas en cause le principe de rétrocession tel que visé à
Particle 8.3.4.

84 Conversion des Permis de Recherche en permis d’exploitation

84.1

8.42

8.4.3

Les Parties reconnaissent et acceptent que les Permis de Recherche ont pour
objet de permettre à la Société de Recherche d’identifier de nouveaux
gisements susceptibles d’étendre la durée de vie de la Mine.

En cas de découverte par la Société de Recherche, dans la Zone d’Intérêt, de
réserves supplémentaires d’or commercialement exploitables, la Société de
Recherche pourra demander la conversion en permis d’exploitation de la
portion de périmètre du Permis de Recherche sur laquelle lesdites réserves
supplémentaires ont été découvertes, dans les conditions prévues par le
Code Minier et sous réserve de soumettre à l’approbation de l’État une
nouvelle étude de faisabilité ou une mise à jour de l'Étude de Faisabilité du
Projet. Lesdits permis d’exploitation seront attribués à SMM et les Permis
de Recherche demeureront en vigueur pour la partie de leur périmètre non
convertis en permis d’exploitation et seront soumis au régime de droit
commun prévu par le Droit Applicable dans les conditions prévues à
l’article 45.2.

Tout permis d’exploitation octroyé à SMM par conversion d’une portion de
périmètre d’un Permis de Recherche sera automatiquement régi par les
dispositions du Droit Applicable et de la présente Convention applicables au
Permis d'Exploitation et au Projet, sans qu’il soit besoin de conclure une
nouvelle convention minière.

85 Absence de Sûretés et de droit de tiers

8.5.1 Le Permis d'Exploitation délivré au profit de SMM lui conférera des droits
exclusifs tels que prévus par le Droit Applicable, la Convention et les
documents en découlant et seront libres de toute Sûreté.

8.5.2 À compter de la Date de Signature, l’Etat ne pourra octroyer à un tiers
aucun droit minier ou aucun droit qui serait de nature à créer une gêne
substantielle aux Activités du Projet.

ARTICLE 9. ENTREE EN VIGUEUR - DUREE

9.1 Conformément aux dispositions du Code Minier et sauf résiliation préalable
conformément aux termes des présentes, la Convention, signée par les Parties,
entrera en vigueur à la date à laquelle l’ensemble des conditions suspensives ci-après
auront été réalisées :

ii.

A

la société Wega Mining a expressément renoncé et rétrocédé à l’État les
permis de recherche qu’elle détient sur le Périmètre du Projet ;

la loi ratifiant la Convention a été adoptée par l’Assemblée Nationale et
promulguée ;

le décret du Président de la République opérant la mutation du Permis
d'Exploitation au profit de SMM a été adopté ; et

les Permis de Recherche ont été octroyés à la Société de Recherche.

Toutefois, par exception à ce qui précède, toute stipulation de la Convention prévoyant des
actions à réaliser avant la Date d’Entrée en Vigueur aura une application immédiate dès la
Date de Signature.

9.2 La présente Convention restera en vigueur tant que SMM détiendra au moins un
permis d’exploitation pour l’or sur le Périmètre du Projet.

ARTICLE 10. DESCRIPTION DU PROJET ET ÉTUDE DE FAISABILITÉ

10.1 Le Projet envisagé par l’Investisseur à la Date de Signature consiste en l’exploitation
de l’or situé à l’intérieur du Périmètre du Projet en vue de sa commercialisation,
conformément à la description des principales caractéristiques figurant en Annexe 2
[Description du Projet], lesquelles incluent notamment :

i la réalisation d’un investissement de l’ordre de cent millions (100.000.000) de
Dollars US pour la construction de la Mine et des infrastructures qui y seront
associées ;

ii. la construction d’une Mine d’une capacité de production cible annuelle de
cent mille (100.000) onces d’or ;

ii. l’atteinte de la Date de Première Production Commerciale dans un délai de
quarante-deux (42) mois à compter de la Date d’Entrée en Vigueur ; et

iv. la réalisation de Travaux de Recherche sur l'intégralité de la Zone d’Intérêt à
l'effet d’étendre la durée de vie de la Mine.

10.2 Dans un délai de douze (12) mois à compter de la Date d’Entrée en Vigueur, SMM
remettra à l’État une étude évaluant la faisabilité technique et financière du Projet,
susceptible d’obtenir un financement bancaire et réalisée conformément aux
prescriptions du Code Minier (1° « Étude de Faisabilité »).

10.3 Sous réserve des dispositions de l’Article 37, l’État approuvera l’Étude de Faisabilité
démontrant la faisabilité technique et financière susceptible d'obtenir un financement
bancaire du Projet dans les meilleurs délais.

10.4 Toute déviation dans la réalisation des Activités du Projet par rapport à l’Étude de
Faisabilité nécessitera la mise à jour de l'Étude de Faisabilité par SMM. L’Étude de
Faisabilité mise à jour sera approuvée par L'État selon la même procédure que lors de
l’approbation initiale de l’Étude de Faisabilité.

ARTICLE 11. INVESTISSEMENTS

SMM, et pour ce qui la concerne, la Société de Recherche, s’engagent à réaliser les
investissements nécessaires à la réalisation du Projet conformément aux Programmes de
Travaux et Budgets et au Chronogramme.

TITRE I - DEVELOPPEMENT ET EXPLOITATION DU PROJET
ARTICLE 12. CHRONOGRAMME

12.1 SMM et, pour ce qui la concerne, la Société de Recherche, s'engagent à conduire les
Activités du Projet conformément au Chronogramme.

Vas
12.2

12.3

Lorsque SMM ou, pour ce qui la concerne, la Société de Recherche, n’est pas en
mesure de respecter les délais prévus par le Chronogramme pour des raisons
objectivement circonstanciées, notamment en cas de Force Majeure, elle en avise le
Ministre. Ce dernier devra, en concertation avec SMM ou la Société de Recherche,
modifier les délais prévus par le Chronogramme pour l’adapter aux circonstances
invoquées par l’une ou l’autre, étant précisé que le Ministre ne pourra pas opposer
son refus sans motivation objective.

Sous réserve du respect par l’État de ses obligations au titre de la Convention
notamment l’Article 32.2.2, sans lequel SMM ou, pour ce qui la concerne, la Société
de Recherche, ne serait pas en mesure de respecter le Chronogramme, les délais
prévus par le Chronogramme, tels que modifiés le cas échéant par accord entre les
Parties, sont contraignants et prévalent sur ceux qui sont prévus par le Code Minier.

ARTICLE 13. PROGRAMMES DE TRAVAUX ET BUDGET

13.1

13.2

13.3

13.4

135

Au 1% décembre de chaque Année Civile, SMM ou, pour ce qui la concerne, la
Société de Recherche, devra établir et communiquer au Ministre, le Programme de
Travaux et Budget de l’Année Civile suivante.

Chaque Programme de Travaux et Budget devra contenir les éléments suivants :

1h Un rapport complet sur les Opérations Minières réalisées au cours de 1’ Année
Civile écoulée, comprenant les travaux réalisés, les sommes dépensées, la
Production Commerciale enregistrée, les difficultés rencontrées ;

it Le Programme et le Budget des Travaux de Recherche prévus pour l’Année
Civile suivante sur l’ensemble du Périmètre du Projet ;

di. Le Programme et le Budget des Travaux de Développement prévus pour
l'Année Civile suivante sur l’ensemble du Périmètre du Projet ;

iv. Le Programme et le Budget des Travaux d'Exploitation prévus pour l’Année
Civile suivante sur l’ensemble du Périmètre du Projet, comprenant
notamment les estimations de Production Commerciale pour cette même
période ; et

v. Le Programme et le Budget des autres Activités prévues pour l’Année Civile
suivante.

Le Programme de Travaux et Budget pour la période allant de la Date d’Entrée en
Vigueur jusqu’au 31 décembre 2017 est joint en Annexe 5 [Programme de Travaux
et Budget pour la première année] à la présente Convention.

SMM ou, pour ce qui la concerne, la Société de Recherche, s'engage à conduire les
Activités du Projet conformément au Programme de Travaux et Budget en cours
d'exécution.

SMM ou, pour ce qui la concerne, la Société de Recherche, devra informer dans les
meilleurs délais le Ministre de toute décision susceptible d’entraîner une
modification significative du Programme de Travaux et Budget en cours d’exécution,
ainsi que de tout changement important dans la réalisation des Travaux
d'Exploitation.

Le

ARTICLE 14. TRAVAUX DE RECHERCHE

14.1 Les Travaux de Recherche seront réalisés sur l’intégralité du Périmètre du Projet,
conformément aux Règles de l’Art Minier, aux dispositions du Code Minier, de la
présente Convention et aux Programmes de Travaux et Budget.

14.2 Toutes recherches scientifiques, études, interprétations, diagraphies de carottes ou de
débris effectuées dans le cadre des Travaux de Recherche sont réalisées par ou sous
la supervision directe, selon le cas, de SMM ou de la Société de Recherche (ou d’un
Sous-Traitant Exclusif, d’un géologue, géophysicien, géochimiste, ingénieur ou
technicien possédant les compétences requises).

14.3 Conformément au Code Minier, SMM ou la Société de Recherche, selon le cas,
devra informer le Ministre de toute découverte de substances minérales autres que
l'or sur le Périmètre du Projet à l’occasion de la remise des révisions annuelles des
rapports géologiques.

ARTICLE 15. TRAVAUX DE DÉVELOPPEMENT

15.1 SMM sera en charge de la conception, du financement, du développement, de la
construction, de l’exploitation et de la maintenance de l’ensemble des infrastructures,
installations et équipements nécessaires pour l'exploitation de la Mine.

15.2 Les principales infrastructures, installations et équipements du Projet sont détaillés
en Annexe 2 [Description du Projet].

15.3 Les Travaux de Développement seront réalisés conformément aux Règles de l’Art
Minier, aux dispositions du Droit Applicable, de l’Étude de Faisabilité approuvée par
le Ministre, de la présente Convention et des Programmes de Travaux et Budget.

ARTICLE 16. TRAVAUX D'EXPLOITATION
16.1 Date de Première Production Commerciale

16.1.1 SMM s'engage à atteindre la Date de Première Production Commerciale
dans un délai de quarante-deux (42) mois à compter de la Date d’Entrée en
Vigueur, conformément au Chronogramme et sous réserve du respect par
l'État de ses obligations au titre de la Convention notamment l'Article
322.2.

16.12 La Direction Nationale des Mines et SMM élaboreront un procès-verbal
constatant la Date de Première Production Commerciale, procès-verbal qui
sera transmis aux administrations chargées des impôts et des douanes.

16.1.3 À défaut d’atteindre la Date de Première Production Commerciale dans un
délai de cinquante-deux (52) mois à compter de la Date d’Entrée en
Vigueur, il sera fait application des pénalités prévues à l’article 34 du Code
Minier, étant entendu que les pénalités stipulées à cet Article 16.1.3 ne sont
pas dues dans la mesure où le retard est dû à un réajustement de calendrier
accepté par les Parties, conformément à l’Article 12.2. Afin d'éviter toute
ambiguïté d’interprétation, aucune pénalité prévue à l’article 34 du Code

16.1.4

Minier due avant la Date d’Entrée en Vigueur ne sera exigée.

À défaut d'atteindre la Date de Première Production Commerciale dans un
délai de six (6) mois à compter de l’expiration du délai stipulé à l’Article
16.1.3, l'État pourra retirer le Permis d'Exploitation après une mise en
demeure préalable de six (6) mois.

16.2 Exploitation minière

SMM s’engage à conduire ses Opérations Minières avec diligence selon les Règles de l’Art
Minier, l’Étude de Faisabilité approuvée par le Ministre et le Plan d’Opérations Minières.

16.3 Maintien de Production Commerciale

16.3.1

16.3.2

16.33

16.3.4

À compter de la Date de Première Production Commerciale, SMM s’engage
à maintenir la Production Commerciale Minimum, sauf si elle ne peut être
maintenue:

i du fait d'un cas de Force Majeure ;

sit} pour des raisons techniques ou économiques justifiées et approuvées
par le Ministre (laquelle approbation ne pourra pas être refusée sans
justification objectivement circonstanciée), y compris notamment
dans les cas où les coûts de production et d’exportation du Produit
Minier sont supérieurs au prix du marché dudit Produit Minier) ; ou

iii. pour des raisons liées à l'action ou à l'omission de l'État, à condition
que l’action ou l’omission ait été notifiée au Ministre et qu'aucune
suite n’ait été donnée par l’État à cette notification dans un délai de
trente (30) Jours à compter de sa notification.

Dans l’hypothèse où SMM souhaiterait réduire la Production Commerciale
à un niveau inférieur à la Production Commerciale Minimum ou suspendre
complètement la Production Commerciale en application du présent Article,
elle devra en aviser le Ministre en détaillant les raisons justifiant ladite
réduction ou suspension.

Si le Ministre estime que les raisons invoquées par SMM ne justifient pas
une réduction ou une suspension de la Production Commerciale, il notifie
son désaccord motivé à SMM et les Parties se rencontreront afin de
déterminer les mesures à prendre pour remédier à la situation. En l’absence
d’accord entre les Parties sur le bienfondé d’une réduction ou d’une
suspension dans un délai de deux (2) mois à compter de la date de la
notification du Ministre, il sera fait application des dispositions de l’Article
412.

En cas de réduction ou de suspension de la Production Commerciale, SMM
s'engage à prendre toute mesure nécessaire pour permettre la reprise de la
Production Commerciale Minimum le plus rapidement possible. Pendant
toute la durée de la suspension, les Parties se rencontreront aussi souvent
que possible et au minimum tous les deux (2) mois, pour faire le point sur la
situation et tenter d’identifier les mesures à prendre en vue de reprendre la

20

es

Production Commerciale Minimum.

ARTICLE 17. INFRASTRUCTURES

17.1 Accès aux infrastructures publiques existantes

17.2

HAE

17,12

17,13

L'État s'engage à ce que SMM et, selon le cas, la Société de Recherche, ait
accès et puisse utiliser les infrastructures publiques ou à vocation publique
telles que routes, ponts, terrains d'aviation, installations portuaires et
ferroviaires, installations connexes de transport ou autres, ainsi que les
canalisations d'eau, d'électricité ou les voies de communication, établies ou
aménagées par un organisme ou une entité détenue ou Contrôlée par l'État, à
l'exception des forces armées, sans avoir à payer des redevances excédant
celles payées par les usagers professionnels ou les sociétés ayant une
activité comparable à celle de SMM ou, selon le cas, la Société de
Recherche.

SMM et la Société de Recherche respecteront les conditions d'accès et
d'utilisation applicables à ces installations.

Nonobstant les dispositions qui précèdent, SMM ou, selon le cas, la Société
de Recherche, devra cependant prendre à sa charge toute réparation ou frais
de remise en état des infrastructures publiques existantes résultant d'une
utilisation excessive par elle de ces installations compte tenu des Activités
du Projet.

Infrastructures du Projet

17:2:1

17.22

172%

17.2.4

SMM supportera la totalité de l'investissement nécessaire à la réalisation des
infrastructures nécessaires au Projet. Elle assurera l'exploitation et l'entretien
de ces infrastructures. Les infrastructures du Projet seront conçues et
construites en conformité avec les Règles de l'Art Minier de manière à
assurer leur qualité, fiabilité, durabilité et sécurité et à minimiser leur impact
sur les populations avoisinantes et l'environnement.

Sous réserve des dispositions du Code Minier relatives aux zones fermées,
protégées ou interdites et sous réserve des conditions énoncées aux
présentes, notamment pour l'indemnisation des Utilisateurs et/ou Occupants
Fonciers, SMM peut, à l'intérieur du périmètre du Permis d'Exploitation
entreprendre la réalisation des infrastructures du Projet nécessaires à la
réalisation des Opérations Minières.

À cet effet, et sous réserve des autorisations particulières visées à l’article
120 du Code Minier, aucune autorisation préalable n'est requise pour
permettre à SMM d'entreprendre sur le périmètre du Permis d'Exploitation
les travaux et activités nécessaires pour l'établissement de la Mine et des
infrastructures du Projet.

Le Ministre peut exiger des modifications visant à limiter ou éliminer tout
danger à la santé, la sécurité ou au bien-être des employés ou du public ou
tout impact négatif sur l'environnement qui résulterait de la construction

17.2.5

d'une infrastructure en vertu du présent paragraphe. SMM veillera au bon
entretien de toutes les infrastructures construites à l'intérieur du périmètre du
Permis d'Exploitation selon les Règles de l'Art Minier. Les forces de l'ordre
et de sécurité de l'État pourront accéder à tout moment à ces infrastructures.

En cas d'expiration de la Convention, SMM transférera à l'État les
infrastructures réalisées pour les besoins du Projet, à l'exception des
infrastructures situées sur le périmètre de la Mine et relevant de son outil de
production. Pour l’ensemble des infrastructures non transférées à l’État,
SMM sera tenue de procéder à leur démantèlement et à la réhabilitation du
Périmètre du Projet dans les conditions de la présente Convention.

17.3 Accès des tiers aux infrastructures de transport

17.3.1

17.32

Les Parties reconnaissent et conviennent que les tiers auront un droit d'accès
aux infrastructures de transport situées hors du périmètre du Permis
d'Exploitation dès lors que :

a l'accès des autres utilisateurs ne met pas en danger, ni ne cause aucun
obstacle ni aucune gêne substantielle aux Activités du Projet,
notamment toute gêne ayant un impact sur le Chronogramme ; et

LUE l'accès des autres utilisateurs est soumis à la conclusion d'un accord
contractuel préalable, que SMM ou, selon le cas, la Société de
Recherche, négociera de bonne foi.

Sans préjudice des stipulations de l'Article 41 de la Convention et des
clauses de règlement des différends contenues dans les accords contractuels
visés ci-dessus, tout différend entre SMM ou, selon le cas, la Société de
Recherche et un tiers, ayant trait à l'utilisation des infrastructures de
transport, devra être porté sans délai à la connaissance du Ministre qui, après
consultation des autorités compétentes, de SMM ou, selon le cas, de la
Société de Recherche et du tiers concerné, aura l’autorité pour trancher ce
différend.

17.4 Matériaux de construction

174.1

17.42

17.43

SMM ou, selon le cas, la Société de Recherche, peut disposer,
conformément au Droit Applicable, uniquement pour les besoins des
Activités du Projet, des matériaux de construction tels que bois ou pierre
naturelle dont l’exploitation entraîne nécessairement l'abattage ou
l'extraction.

L'État, ou dans les cas déterminés par l'État, l'Utilisateur et/ou Occupant
Foncier peut réclamer, s'il y a lieu, la disposition des matériaux qui ne
seraient pas utilisés par SMM ou la Société de Recherche pour les besoins
des Activités du Projet.

Par ailleurs, l’État fournira à SMM ou, pour ce qui la concerne, la Société de
Recherche, à sa demande et dans le respect du Droit Applicable, une
assistance pour l’obtention des autres matériaux de construction nécessaires

A

pour les besoins du Projet.
TITRE II - DISPOSITIONS COMMUNES AUX ACTIVITÉS DU PROJET

ARTICLE 18. ACCÈS ET  OCCUPATION DES TERRAINS -
RÉINSTALLATION ET INDEMNISATION

18.1 Accès et occupation des terrains

18.1.1 Sous réserve de l’Article 18.2, l’État s’assurera que SMM ou, pour ce qui la
concerne, la Société de Recherche pourra accéder et occuper, dans le
Périmètre du Projet, les terrains nécessaires aux Activités du Projet,
conformément à l’article 123 du Code Minier.

18.1.2 Pour l’accès et l’occupation par SMM ou la Société de Recherche des
terrains du domaine de l’État situés à l’extérieur du Périmètre du Projet, une
convention d'occupation sera signée entre l’État et la société concernée dans
les conditions prévues par le Code Foncier et Domanial.

18.1.3 L'accès et l’occupation par SMM ou la Société de Recherche des terrains
n’appartenant pas au domaine de l’État devront être expressément autorisés
par les Propriétaires Fonciers des terrains concernés. Conformément à la
Convention, en cas de refus par un Propriétaire Foncier d’accorder un droit
d’accès et d'occupation à la société concernée, les stipulations de Article
18.2.4 et 18.2.8 s’appliqueront.

18.2 Réinstallation et/ou indemnisation des Propriétaires Fonciers et des Utilisateurs
et/ou Occupants Fonciers

182.1 SMM et, pour ce qui la concerne, la Société de Recherche, reconnaissent
que l'octroi de titres miniers sur le Périmètre du Projet n'éteint pas les droits
de propriété ou d’usage existants et que les droits des Propriétaires Fonciers
et des Utilisateurs et/ou Occupants Fonciers, ainsi que leurs ayants-droit, ne
sont affectés par l’existence du Permis d’Exploitation et des Permis de
Recherche que dans les conditions prévus par le Droit Applicable.

182.2 À ce titre, SMM ou, pour ce qui la concerne, la Société de Recherche,
réinstalle et/ou indemnise tout Propriétaire Foncier et tout Utilisateur
et/Occupant Foncier dans les conditions prévues par le Droit Applicable et
la Convention ainsi que dans le respect des Règles de l’Art Minier.

18.2.3 Dans le cadre de l’Étude de Faisabilité, SMM ou, pour ce qui la concerne, la
Société de Recherche, élaborera un plan de réinstallation des populations
affectées, conformément au Code Minier et aux Règles de l’Art Minier (le
« Plan de Réinstallation »).

18.2.4 SMM ou, pour ce qui la concerne, la Société de Recherche, réinstallera les
Propriétaires Fonciers et les Utilisateurs et/ou Occupants Fonciers,
conformément au Plan de Réinstallation des populations affectées par le
Projet. Pour chaque parcelle, les opérations de réinstallation devront être
intégralement réalisées par la société concernée préalablement au démarrage

23

18.2.5

18.2.6

18.2.7

18.2.8

18.2.9

de toute activité de démolition, d’exploitation ou de construction sur ladite
parcelle.

SMM ou, selon le cas, la Société de Recherche, versera aux Propriétaires
Fonciers et aux Utilisateurs et/ou Occupants Fonciers affectés par les
Activités du Projet des indemnités conformément au Droit Applicable.

À la demande de SMM ou, selon le cas, de la Société de Recherche, l'État
assistera cette dernière dans les discussions avec les Propriétaires Fonciers
et les Utilisateurs et/ou Occupants Fonciers. L'État, les autorités et
administrations devront en particulier autoriser, faciliter et soutenir les
actions prises par la société concernée en lien avec toute réinstallation et/ou
indemnisation nécessaire de Propriétaires Fonciers ou d'Utilisateurs et/ou
Occupants Fonciers et prendre toute mesure pour permettre l'occupation
effective des terrains nécessaires aux Activités du Projet dans les délais
requis pour respecter le Chronogramme conformément au Droit Applicable
et au plan de réinstallation des populations affectées par le Projet.

En l'absence d'accord entre SMM ou, pour ce qui la concerne, la Société de
Recherche, et un Propriétaire Foncier ou un Utilisateur et/ou Occupant
Foncier, l’État devra, à la demande de la société concemée et en contrepartie
d’une juste et préalable indemnité versée par ladite société au Propriétaire
Foncier ou à l’Utilisateur et/ou Occupant Foncier concerné, prendre toute
autorisation, servitude, ou autre mesure similaire afin de permettre à celle-ci
d’accéder et d’occuper les terrains concernés, dans les conditions prévues
par le Droit Applicable et la Convention.

Lorsque l'intérêt public l'exige, l’État pourra procéder, aux frais de la société
titulaire concernée, à l'expropriation des immeubles et terrains
indispensables aux Activités du Projet, dans les conditions prévues par le
Droit Applicable.

SMM ou, selon le cas, la Société de Recherche, adresse à l’État un compte-
rendu annuel des opérations de réinstallation et d’indemnisation des
personnes affectées par les Activités du Projet.

18.3 Orpaillage

183.1 L'État s'engage à libérer le Périmètre du Projet de toute activité d’orpaillage
en application de l’Article 18.2.4 ou 18.2.8, selon le cas.
ARTICLE 19. VENTE DES PRODUITS MINIERS

19.1 SMM vend librement les Produits Miniers, sans restriction aucune. À cet effet, SMM
aura le droit d'exporter de Guinée tout l’or ainsi que les métaux associés
conformément au Permis d'Exploitation.

19.2 Si l’État manifeste son intention d'acheter des Produits Miniers à SMM dans la
limite de sa participation et que des Produits Miniers sont disponibles à la vente,
l'État et SMM négocieront de bonne foi et concluront un contrat de vente qui
définira notamment la quantité de Produits Miniers vendue, le prix de vente et la

24
f

a

193

19.4

19.5

19.6

19.7

devise de paiement.

L'État renonce à exercer son droit de préemption prévu à l’article 138-II du Code
Minier.

SMM s'engage à vendre les Produits Miniers à des conditions de pleine concurrence,
à défaut de quoi, le résultat imposable de SMM sera réajusté à due concurrence, dans
les conditions prévues à l'article 138-TII du Code Minier, sans préjudice de toute
application éventuelle des sanctions fiscales, pénales ou autres prévues par le Droit
Applicable.

Pour les besoins de l’article 138-TIT du Code Minier :

1 SMM rendra compte semestriellement au Ministre des ventes réalisées et des
prix pratiqués durant la dernière période de six (6) mois écoulée ;

ü. SMM soumettra les contrats de vente d’une durée supérieure ou égale à trois
(3) ans au Ministre pour approbation (ainsi que toute modification de ces
contrats) qui ne pourra retarder ou retenir son approbation de manière
déraisonnable ; et

iii. le prix de pleine concurrence s'entend un prix tenant compte des opérations
de couverture (« hedging ») conclues et réalisées pour les besoins de la vente
des Produits Miniers et devra tenir compte des pratiques du marché de
«hedging » dans des cas similaires que ceux dans lesquels les Produits
Miniers auront été vendus à la date de leurs réalisations.

L’Aticle 138-III du Code Minier ne s’appliquera pas aux ventes réalisées en
application de tout contrat de vente qui aura été approuvé par le Ministre.

Dans l'hypothèse où, postérieurement à la Date d’Entrée en Vigueur, une usine de
raffinage ou une fonderie d'or ou autres minerais serait construite en Guinée pour le
raffinage de l’or ou de concentrés de minerais en lingots d'or ou en métal
commercialisable, SMM pourra alors, en cohérence avec les droits et obligations qui
lui incombent par ailleurs en vertu de la Convention, et sans créer de contraintes au
financement des Activités de Projet, envisager de bonne foi le traitement de l'or ou
autres produits minéraux dans cette raffinerie ou fonderie, à la condition que les
coûts, les taux d'extraction de métal et les services afférents soient compétitifs et que
ladite usine de raffinage ou fonderie respecte les Règles de l’Art Minier et/ou
édictées par le Conseil mondial de l’or ou toute organisation similaire.

ARTICLE 20. ENTRETIEN ET INSPECTION

20.1

20.2

SMM ou, pour ce qui la concerne, la Société de Recherche, doit maintenir en bon
état de fonctionnement l’ensemble des infrastructures, installations et équipements
utilisés dans le cadre des Opérations Minières.

Les représentants dûment autorisés de l'État peuvent accéder aux sites, inspecter,
examiner, vérifier ou procéder à l'audit de tous les éléments d'actif, comptes,
registres, équipement, appareils, données sur les substances minérales et autres
informations ayant trait aux Opérations Minières. Ce droit d’audit est exercé :

d durant les heures d'ouverture de la société concernée ;

25

ii. de manière à ne pas causer de gêne aux Opérations Minières ;
di sur place ou sur pièce, selon le cas ; et
iv. sous réserve d’un préavis raisonnable.

20.3 Dans le but d'assurer l'exercice efficace des droits d'inspection, d'observation, de
vérification et d'audit par l'État, SMM ou, pour ce qui la conceme, la Société de
Recherche, doit fournir aux représentants dûment autorisés de l'État, à titre
gracieux, toute assistance raisonnable, y compris l’accès à ses employés et
représentants, ainsi que l'accès à ses installations dans des conditions habituelles.

20.4 Les pièces demandées par les représentants dûment autorisés de l'État leur seront
communiquées.

ARTICLE 21. INFORMATIONS, RAPPORTS ET OBLIGATIONS
DÉCLARATIVES

21.1 Tenue des dossiers et rapports

21.1.1 Pendant toute la durée de la Convention, SMM ou, pour ce qui la conceme,
la Société de Recherche, doit préparer et maintenir, en langue française, des
programmes, dossiers et rapports exhaustifs, précis, transparents et à jour se
rapportant aux Opérations Minières, conformément au Code Minier et à la
Convention.

21.12 Les programmes, dossiers et rapports ci-dessus seront établis en cinq (5)
exemplaires, dont trois (3) exemplaires au CPDM, un (1) exemplaire à
l'Inspection Générale des Mines et de la Géologie, un (1) exemplaire à la
Direction Nationale des Mines, et un (1) exemplaire à la Direction Nationale
de la Géologie.

21.13 Tout programme, dossier ou rapport sera remis sur support papier et sur
support électronique et devra comprendre tous les plans, figures, coupes,
tableaux, photographies nécessaires à sa compréhension.

21.1.4 L'administration délivrera un récépissé lors du dépôt de chaque rapport.

21.1.5 En outre, SMM ou, pour ce qui la concerne, la Société de Recherche, doit
soumettre ces rapports dans la forme requise afin de satisfaire aux exigences
de l'État en vue de la mise en application de l'Initiative de Transparence des
Industries Extractives (ITIE).

21.2 Échantillons à conserver

Conformément au Code Minier et à ses textes d'application, SMM ou, pour ce qui la
concerne, la Société de Recherche, doit conserver des échantillons fractionnés, ou selon le
cas, des échantillons de forage, les concentrés de minerai, les composites mensuels
provenant de forages et les échantillons de résidus de minerai.

213 États financiers

SMM et la Société de Recherche remettront au Ministre leurs états financiers respectifs
dans les délais légaux après leur certification par le commissaire aux comptes.

26

RES

21.4 État des biens ayant bénéficié de l’admission temporaire

Au plus tard le 30 avril de chaque Année Civile, SMM ou, pour ce qui la concerne, la
Société de Recherche, doit remettre au Ministre un rapport détaillant l’état des biens ayant
bénéficié de l’admission temporaire de l’exercice précédent.

21.5 Rapport annuel sur la convention de développement local

Au plus tard le 30 avril de chaque Année, SMM adressera au Ministre un rapport annuel
sur l'exécution de la convention de développement local devant contenir les informations
suivantes :

Fù une évaluation qualitative de l'atteinte ou non des objectifs visés par la convention
de développement local ;

ü. le cas échéant, la justification et les démarches qui seront entreprises pour atteindre
les objectifs dans le futur ;

iii. une liste détaillée de tout montant dépensé par SMM en vertu de la convention de
développement local ; et

iv. tout problème récurrent avec la communauté locale.
21.6 Obligations déclaratives

21.6.1 Obligations déclaratives à la remise de l'Étude de Faisabilité
À la date de la remise de l’Étude de Faisabilité, SMM adressera au Ministre :

i un programme de formation et de perfectionnement du personnel ;

il. un programme de guinéisation du personnel ;

ji. le plan de carrière et de succession du personnel ; et

iv. le plan d’appui aux entreprises guinéennes et de préférence aux biens et services
guinéens.

21.62 Obligations déclaratives ponctuelles

SMM ou, pour ce qui la concerne, la Société de Recherche, informera dans les meilleurs
délais selon les circonstances le Ministre de la survenance de l’un quelconque des
événements suivants :

1. modification significative du programme minimum de travaux et dépenses de
recherche ou d’exploitation ;

ii. changement significatif dans les activités du Projet ;

di. mise en place de financement pour le Projet ;

iv. la signature de contrats de sous-traitance significatifs, notamment relatifs à : (i) la
sous-traitance minière ; (ii) au forage ; (iii) à la fourniture et à l’usage d’explosifs ;
(iv) à la fourniture d'électricité ; et (v) la sécurité ;

v préalablement à la fermeture de la mine ;

vi. modification de l’actionnariat de SMM et/ou de la Société de Recherche à la suite
d’une opération boursière ; ou

vii.  survenance d’un danger ou d’un accident grave.

27.

TITRE IV - GOUVERNANCE DE LA SOCIÉTÉ

ARTICLE 22. PARTICIPATION DE L'ÉTAT AU CAPITAL

22.1 Participation gratuite de l'État au capital de la Société

22.2

22.1.1

22:12

22:18

22.1.4

Conformément à l'article 150-I du Code Minier, l'État a droit à quinze
pourcents (15%) des actions composant le capital social de SMM (ci-après
les « Actions Non Contributives»).

Cette participation de l'État (ci-après la «Participation Non
Contributive ») est gratuite et non-diluable. Sous réserve des dispositions
du présent article, les actions détenues par l'État confèreront à l'État les
mêmes droits et obligations que celles détenues par les autres actionnaires,
conformément à l'acte uniforme révisé de l'OHADA relatif au droit des
sociétés commerciales et du groupement d'intérêt économique.

Les Actions Non Contributives constituent une catégorie particulière
d'actions qui ne sont pas diluables même en cas de non-participation de
l'État à une augmentation de capital. Cette participation est libre de toutes
charges et aucune contribution financière ne peut, en contrepartie, être
demandée à l'État. Elle ne peut faire l'objet de nantissement ou
d'hypothèque.

Les Actions Non Contributives ne peuvent être transférées qu'à une entité
entièrement détenue par l'État.

Participation Supplémentaire

22,2,1

22.72

22.23

22.2.4

Conformément à l'article 150-I du Code Minier, l'État dispose du droit
d'acquérir une participation supplémentaire dans SMM moyennant un
versement en numéraire (ci-après la « Participation Supplémentaire »)
selon les modalités définies dans cet Article 22.2.

Le droit de l'État d'acquérir la Participation Supplémentaire prend la forme
d’une option. Cette option ne pourra être exercée qu'en une seule fois. Elle
expirera à l‘échéance d’un délai de trois (3) mois à compter de la Date
d’Approbation de l’Étude de Faisabilité.

Une fois l'exercice de son option notifiée par l’État, l'acquisition de la
Participation Supplémentaire se fera selon les modalités convenues entre les
Parties tenant compte des exigences du plan du financement du Projet, étant
entendu que l’acquisition de la Participation Supplémentaire devra être
finalisée dans le délai de trois (3) mois susvisé.

Le versement en numéraire à effectuer en contrepartie de la Participation
Supplémentaire est égal à la juste valeur de marché de cette participation à
la date à laquelle l'État a exercé son option, étant précisé que les Parties
entendent par « juste valeur de marché » la valeur actualisée nette des flux
futurs de trésorerie disponibles actualisés résultant de l'Étude de Faisabilité
ajustée par rapport au cours de l’or prévisionnel issu du consensus du

A
ù

=

0)

22,25

marché.

Conformément aux dispositions du Code Minier, la Participation
Supplémentaire est limitée à vingt pourcent (20%) des actions composant le
capital social et les droits de vote de SMM. La Participation Supplémentaire
sera sous forme d’actions ayant le même régime que celui applicable aux
participations de l’Investisseur dans SMM et pourront notamment faire
l’objet de toute sûreté octroyée dans le cadre du financement de SMM.

22.3 Participation Globale

La Participation Gratuite et la Participation Supplémentaire (ci-après, ensemble, la
«Participation Globale ») ne sauraient permettre à l'État de remettre en cause la
participation majoritaire (directe ou indirecte) de Managem.

22.4 Capitalisation de la Société

Le capital social de la Société devra être en conformité avec les règles de capitalisation
applicables en République de Guinée.

ARTICLE 23. RÈGLES DE GOUVERNANCE DE LA SOCIÉTÉ

23.1 Les statuts de SMM seront modifiés de sorte que :

23:11

23.12

23e

23.1.4

Les organes sociaux de SMM comprendront :

i. l'assemblée générale des actionnaires, disposant des pouvoirs prévus
par le Droit Applicable et les statuts ; étant précisé que, sauf pour les
Décisions Majeures et celles nécessitant une majorité renforcée aux
termes du Droit Applicable, les décisions de l’Assemblée Générale
seront prises à la majorité simple ; et

ü. un conseil d'administration, chargé de veiller à la bonne marche de
SMM et d’en fixer les orientations stratégiques, dont les attributions
seront déterminées dans les statuts, étant précisé que, sauf pour les
Décisions Majeures, les décisions du conseil d'administration seront
prises à la majorité simple.

Le conseil d’administration sera composé de neuf (9) membres, dont deux
(2) membres qui seront nommés sur proposition de l’État.

Le président du conseil d’administration sera nommé parmi les membres
nommés sur proposition de l’État et le directeur général sera nommé sur
proposition de Managem.

Toute action, décision, proposition relative aux matières énumérées ci-après
(une « Décision Majeure ») sera adoptée dans la mesure où (i) pour les
Décisions Majeures devant être adoptées par le conseil d’administration, au
moins un (1) administrateur présenté par l’État a voté positivement ; ou (ii)
pour les Décisions Majeures devant être adoptées par l’assemblée générale,
l'État a voté favorablement:

ji la modification des droits attachés aux titres émis par SMM ;

29

W

Ÿ
ii. la modification des statuts ou de tout document constitutif de SMM ;

ii. la mise en œuvre de toute procédure de fusion ou scission,
liquidation ou dissolution volontaire de SMM ;

iv. la cession intégrale des actifs de SMM ;

v. la décision d’un transfert ou d’une extension des Activités du Projet

à l'étranger ; et
vi. la décision de transformer SMM en une autre forme sociale.

23.2 Chaque actionnaire fera en sorte que son ou ses représentants au sein de SMM
agissent d’une manière diligente à l’effet de s’assurer que les approbations des
organes sociaux soient adoptées en temps voulu.

TITRE V - ENGAGEMENTS DE LA SOCIETE

ARTICLE 24. DROITS, OBLIGATIONS ET GARANTIES DE LA
SOCIETE ET DE L’INVESTISSEUR

24.1 Déclarations et garanties de la Société et de l’Investisseur

SMM, Avocet et Managem déclarent et garantissent individuellement à l'État (sans
solidarité), à la Date de Signature de la Convention et pendant toute la durée de celle-ci :

24.1.1 que les représentants de SMM, d’Avocet et Managem sont dûment autorisés
à conclure la Convention et ont le pouvoir d'engager valablement SMM,
Avocet et Managem ;

24.1.2 que SMM est valablement constituée en tant que société de droit guinéen
conformément à l'acte uniforme révisé de l'OHADA relatif au droit des
sociétés commerciales et du groupement d'intérêt économique du 30 janvier
2014, que l’ensemble de ses organes d’administration et de direction ont été
valablement mis en place et nommés et qu’elle dispose de la capacité
juridique nécessaire pour s’engager au titre de la Convention ;

24.1.3 que SMM, Avocet et Managem ne sont sujets à aucune sanction
internationale ou investigation criminelle liée à la fraude, à la corruption ou
au blanchiment d’argent ;

24.14 que toute information fournie à l'État par SMM, Avocet et Managem pour
conclure la Convention est exempte de toute fausse déclaration et/ou de
toute omission intentionnelle ; et

24.1.5 qu’il n’existe aucun contentieux judiciaire, administratif, arbitral ou de
quelque nature que ce soit, latent ou en cours, impliquant SMM, Avocet ou
Managem, et qui mettrait en cause: (i) la capacité de SMM à respecter ses
engagements et à exécuter ses obligations au titre du Code Minier, des
textes auxquels il renvoie, de la Convention et du Permis d'Exploitation ; ou
(ii) la capacité d’Avocet et de Managem à les garantir conformément aux
stipulations de l’Article 24.4.1.

30

Ex

24.2 Déclarations et garanties de l’Investisseur

Avocet et Managem déclarent et garantissent individuellement à l'État, à la Date de
Signature et pendant toute la durée de la Convention :

24.2.1  qu’Avocet et Managem sont valablement constituées conformément aux lois
qui leur sont applicables et disposent de la capacité juridique nécessaire
pour s’engager au titre de la Convention ; et

242.2 qu'Avocet et Managem disposent des capacités techniques et financières
nécessaires à la réalisation du Projet.

24.3 Bonne gouvernance

243.1 SMM, Avocet et Managem déclarent expressément s'abstenir, dans le cadre
de la conclusion et de l'exécution de la Convention, de tout comportement
de corruption, de paiement de pot-de-vin pour l'obtention de tout droit, titre,
exonération ou avantage.

243.2 SMM prend toutes les dispositions utiles à une mise en œuvre du code de
bonne conduite conclu avec le Ministre en application de l'article 155 du
Code Minier, au besoin sur la base du code de bonne conduite de la charte
déontologique applicable au sein des groupes de sociétés dont font partie les
Investisseurs.

243.3 Dans le cas où SMM, ou les Investisseurs, font partie de sociétés ou de
groupes de sociétés appliquant déjà des codes de bonne conduite ou des
chartes déontologiques, SMM veille à appliquer en République de Guinée
les normes du code de bonne conduite ou de la charte déontologie qui sont
les plus contraignantes en matière de bonne gouvernance.

243.4 SMM publie chaque Année Civile son plan de surveillance contre la
corruption dans les conditions fixées à l'article 156 du Code Minier.

24.4 Obligations de la Société et de l’Investisseur

244.1 Maintien des capacités techniques et financières de SMM et de la Société de
Recherche

L’Investisseur fournira à SMM et à la Société de Recherche, et maintiendra pendant toute
la durée du Projet, l’ensemble des capacités techniques et financières nécessaires à la
réalisation du Projet.

Managem et Avocet se portent fort de l’exécution par SMM et, pour ce qui la concerne, la
Société de Recherche, de l’ensemble de leurs obligations au titre du Code Minier, des
textes auxquels il renvoie, de la Convention, du Permis d'Exploitation et des Permis de
Recherche.

L'État n’exigera aucune garantie ou engagement de la part des Investisseurs à cet égard, en
dehors des engagements stipulés ci-dessus.

31

te à

244.2 Financement

SMM ou, pour ce qui la concerne, la Société de Recherche, et l’Investisseur mobiliseront
les financements nécessaires à la réalisation des investissements conformément à l'Article
11 de la Convention.

Le remboursement desdits financements sera prioritaire selon la capacité financière de
SMM ou, pour ce qui la concerne, la Société de Recherche.

SMM ou, pour ce qui la concerne, la Société de Recherche informera l’État de la mise en
place de tout nouveau financement pour le Projet.

244.3 Bonnes pratiques financières

SMM ou, pour ce qui la concerne, la Société de Recherche, et l’Investisseur s'engagent à se
conformer aux meilleures pratiques en vigueur en ce qui concerne le financement du Projet
et confirment qu'elles disposent de la crédibilité auprès des institutions financières pour
que le financement du Projet puisse être bien réalisé.

2444 Structuration du financement

Lors de la réalisation de l’Étude de Faisabilité, le plan de financement du Projet devra être
établi sur la base d'un ratio capitaux propres/dettes qui permette de mobiliser les
financements nécessaires à la réalisation du Projet, correspondant aux termes et conditions
(y compris les taux de rendement, les modalités de remboursement et des taux d'intérêts et
autres charges) raisonnables et normalement applicables dans le secteur minier, notamment
dans le secteur de l’or, et aux conditions prévalant sur les marchés financiers
internationaux.

SMM remettra à l'État, comme partie intégrante de l’Étude de Faisabilité :

de un rapport présentant les principaux résultats du modèle financier ;

ii. un plan de financement détaillant le montant prévisionnel des prêts et
investissements ; et

di. un modèle financier à jour et de standard international pour un financement de
projet.

SMM informera l'État de toute modification significative des documents ci-dessus
intervenue postérieurement à l’approbation de l’Étude de Faisabilité et lui accordera un
délai raisonnable pour soumettre ses commentaires et observations avant sa mise en œuvre
par SMM.

Des copies des extraits des contrats de financement et de tout contrat de vente de minerai
seront transmis au Ministre dès que disponible.

244.5 Obligations relatives aux assurances

SMM ou, pour ce qui la concerne, la Société de Recherche, ainsi que les entreprises
travaillant pour leur compte, sont soumises aux dispositions du code des assurances de la
République de Guinée. Pendant toute la période de validité de la présente Convention,
SMM ou, pour ce qui la concerne, la Société de Recherche, souscrira et s'assurera que ses
sous-traitants principaux souscrivent des polices d'assurance auprès de sociétés d'assurance
agréées en République de Guinée et s’assurera que les polices souscrites soient réassurées

32

LE

auprès de sociétés internationales œuvrant dans le domaine de la réassurance, de bonne
réputation et à des conditions correspondant à celles pratiquées pour ce type d’assurances.

Lorsque SMM ou, pour ce qui la concerne, la Société de Recherche, justifie ne pas pouvoir
couvrir un risque auprès de sociétés d'assurance agréées en République de Guinée, elle
pourra formuler une demande de dérogation auprès de la Banque Centrale de la
République de Guinée.

244.6 Paiements aux Sociétés Affiliées

Les paiements effectués aux Sociétés Affiliées de SMM ou de la Société de Recherche
dans le cadre des Activités du Projet doivent être documentés, sur la base de prix fixés
dans un contexte compétitif et correspondant aux prix de marché.

ARTICLE 25. DROITS DE SMM ET/OU DE LA SOCIÉTÉ DE
RECHERCHE - OBLIGATIONS DE L'ÉTAT

25.1 Obligations de l'État

25.1.1 Outre les garanties et obligations visées au Titre VI de la Convention et sans
préjudice de celles-ci, l'État s'engage à satisfaire aux obligations souscrites
par lui ou mises à sa charge dans le cadre de la Convention, celles du Code
Minier qui sont expressément visées dans la Convention et celles du Permis
d'Exploitation.

25.1.2 L'État s'engage à renouveler, conformément au Code Minier et à la demande
de SMM, le Permis d'Exploitation à l'expiration de chaque période de
validité du Permis d'Exploitation, sous réserve que SMM ait exécuté les
obligations mises à sa charge par la Convention, le Permis d'Exploitation et
le Code Minier.

25.2 Droits de SMM et/ou de la Société de Recherche

25.2.1 Sous réserve des dispositions spécifiques contenues dans la Convention
et/ou dans le Code Minier, SMM et, pour ce qui la concerne, la Société de
Recherche, jouiront des droits qui leur sont conférés par le Droit Applicable,
la Convention, le Code Minier, le Permis d'Exploitation et les Permis de
Recherche.

25.2.2 Sans restreindre la généralité de ce qui précède et sous réserve du respect du
Droit Applicable et de la Convention, de tels droits comprennent, entre
autres :

À. le droit exclusif d'exécuter les Opérations Minières et de réaliser les
infrastructures du Projet notamment, à travers le libre choix des
sous-traitants ;

il. le droit de disposer librement de leurs biens et d'organiser leurs
entreprises à leur gré ;

iii. la liberté d'embauche et de licenciement conformément au Droit
Applicable ;

33:

vii.

vil.

xi.

ARTICLE 26.

la libre circulation en République de Guinée de leur personnel et de
leurs biens et produits ;

la libre importation de biens et services ainsi que des fonds
nécessaires aux Activités du Projet ;

la liberté d'exporter sans restriction et de vendre à tout moment les
Produits Miniers sur le marché international ;

le droit de transporter ou de faire transporter les Produits Miniers
dans un lieu d'entreposage, de transformation ou de chargement ;

la liberté d'établir en République de Guinée, des usines de
conditionnement, de traitement, de raffinage et de transformation de
Produits Miniers ;

le droit d'acquérir, d'utiliser et d'exploiter, tout moyen de
communication, tout genre d'aéronef ou autres moyens de transport
ainsi que les installations ou équipements auxiliaires nécessaires aux
Activités du Projet ;

la liberté de procéder à un échantillonnage de grande envergure et à

des essais de transformation des Produits Miniers afin de déterminer
le potentiel minier ; et

la liberté de prendre, de retirer et d'exporter les quantités
raisonnables de spécimens ou d'échantillons dans le cadre des
Travaux de Recherche.

EMPLOI DU PERSONNEL

26.1 Conformité avec les normes de travail

26.1.1 SMM et la Société de Recherche devront se conformer aux dispositions du
Droit Applicable et notamment à celles du Code du Travail et du Code de la
sécurité sociale applicables en République de Guinée.

26.1.2 Conformément à l'article 147 du Code Minier, SMM et la Société de
Recherche s'engagent à ne pas employer de personnes de moins de dix-huit
(18) ans dans la mine, ni sous terre, ni pour des travaux à ciel ouvert, ni au
fonctionnement de machines servant à hisser ou déplacer des objets, ni à
celui de treuils servant à remonter ou redescendre des personnes, ni enfin à
être préposées au dynamitage.

26.2 Emploi du personnel guinéen et expatrié

26.2.1 SMM et la Société de Recherche s'engagent à employer exclusivement des
ressortissants guinéens pour répondre à ses besoins en main d'œuvre non
qualifiée à des conditions de rémunération conformes aux pratiques locales
guinéennes.

26.2.2 Tous les employés de SMM et la Société de Recherche seront recrutés selon
les normes internes de recrutement.

26.2.3 Pour les autres postes, SMM et la Société de Recherche pourront employer

34

æ
26.3

26.24

26.2.5

26.2.6

26.2.7

un nombre raisonnable de travailleurs expatriés dès lors qu’elles ne seront
pas parvenues, après l’accomplissement de diligences raisonnables, à
identifier des nationaux guinéens détenant l’expertise, les compétences ou
les connaissances particulières susceptibles de justifier le recours à des
travailleurs expatriés.

Pour le personnel expatrié, l’État facilitera l'entrée, le séjour et le travail en
Guinée de ce personnel, de leurs familles et de leurs effets personnels ainsi
que leur départ de Guinée, par la délivrance des permis de travail
nécessaires, pour des visas éventuels, par le dédouanement, les exonérations
fiscales et autres, tel que requis par la présente Convention ou en vertu du
Droit Applicable.

Sous réserve de ce qui est prévu par la Convention, l’État confirme que, sauf
tel que prévu aux paragraphes ci-dessus, aucune limitation, restriction ou
pénalité ne sera imposée au recrutement de personnel expatrié. De plus,
VPÉtat ne prendra aucune mesure qui pourrait être raisonnablement
interprétée comme discriminatoire envers le personnel expatrié
conformément au Droit Applicable.

Sous réserve des stipulations du présent Atticle 26.2, les dispositions du
Code Minier en matière d'emploi du personnel et de préférence nationale
s’appliqueront pendant toute la durée du Projet.

Au plus tard le 31 janvier de chaque Année Civile, SMM et la Société de
Recherche transmettront au Ministre ainsi qu'au ministère chargé de
l'Emploi, un rapport sur le recours à l'emploi de ressortissants guinéens lors
de l'Année Civile précédente, qui contiendra notamment les éléments
énumérés à l'article 108 du Code Minier.

Formation du personnel

26.3.1

26.3.2

26.3.3

26.3.4

SMM et la Société de Recherche seront soumises à l'ensemble des
dispositions du Code Minier et du Droit Applicable sur la formation du
personnel pour les besoins des Activités du Projet.

À ce titre, dans le cadre de l’Étude de Faisabilité, SMM et la Société de
Recherche et les entreprises travaillant pour leur compte devront chacune
établir un programme de formation et de perfectionnement, un programme
de guinéisation du personnel et un plan de carrière et de succession
conformes aux dispositions de l'article 109 du Code Minier.

Ces plans et programmes seront soumis à l'approbation de l'Office National
de Formation et de Perfectionnement Professionnel ou toute autorité
compétente dans les conditions prévues par le Droit Applicable.

Au plus tard le 31 janvier de chaque Année Civile, SMM et la Société de
Recherche transmettront chacune au Ministre ainsi qu'au ministre chargé de
l'Emploi, un rapport sur la formation du personnel lors de l'Année Civile
précédente, qui détaillera l'ensemble des activités menées par elles dans le

35

ww

cadre de la mise en œuvre des programmes et plans visés ci-dessus.

ARTICLE 27. SOUS-TRAITANCE

27.1 Sous-traitance

271.1

27.12

PA

27.14

SMM ou, selon le cas, la Société de Recherche, pourra librement sous-traiter
la réalisation d'une partie des Activités du Projet, mais restera responsable
vis-à-vis de l'État de l'exécution des obligations mises à sa charge aux
termes de la Convention, du Permis d'Exploitation et du Droit Applicable.

Les Sous-Traitants Exclusifs bénéficient, dans le cadre de l’exécution des
Activités du Projet, du même régime fiscal et douanier que celui accordé
SMM ou, selon le cas, à la Société de Recherche, au titre de la Convention.

Au plus tard dans les trente (30) Jours de la signature d’un contrat de sous-
traitance significatif ou d’un contrat avec un Sous-Traitant Exclusif,
notamment relatif : (i) à la sous-traitance minière ; (ii) au forage ; (ii) à la
fourniture et à l’usage d’explosif ; et (iv) à la sécurité ; SMM ou, selon le
cas, la Société de Recherche, fournira à l'État une fiche comprenant les
informations suivantes :

de nom et adresse du sous-traitant ;

‘ni objet du contrat ;

ii. date de démarrage et durée estimative du contrat ; et

iv. estimation des revenus contractuels, des quantités, qualités et délais

de livraison, le cas échéant.

Au plus tard le 31 décembre de chaque Année Civile, SMM ou, selon le cas,
la Société de Recherche, transmettra au Ministre ainsi qu'au ministre chargé
de l'Emploi, un rapport sur le recours à la sous-traitance lors de l'Année
Civile précédente, qui contiendra notamment la liste des sous-traitants
directs et significatifs utilisés par SMM ou, selon le cas, la Société de
Recherche et les prestations confiées à chacun d'eux.

27.2 Paiement aux Sociétés Affiliées

272.1

Tout paiement par SMM ou, selon le cas, la Société de Recherche, à une
Société Affiliée pour l'exécution de services ou pour l'achat de marchandises
afférent ou ayant trait aux Activités du Projet doit être documenté sur la
base de prix fixés dans un contexte compétitif et correspondant aux prix de
marché.

27.3 Préférence aux biens et services guinéens

27-31

Par dérogation aux dispositions de l’article 107 du Code Minier, SMM ou,
pour ce qui la concerne, la Société de Recherche, devra donner préférence
aux entreprises guinéennes lorsque les biens et services qu’elles proposent
sont compétitifs par rapport à d'autres sources en ce qui concerne les prix, la
continuité d'approvisionnement, les délais de réalisation et la qualité de la

S

27.32

27.33

main d'œuvre.

À ce titre, dans le cadre de lÉtude de Faisabilité, SMM ou, pour ce qui la
concerne, la Société de Recherche, devra établir et soumettre à l'État un plan
d'appui aux entreprises guinéennes et de préférence aux biens et services
guinéens conforme aux dispositions du Droit Applicable et aux Règles de
l'Art Minier.

Au plus tard le 31 décembre de chaque Année Civile, SMM ou, selon le cas,
la Société de Recherche, transmettra au Ministre un rapport sur le recours
aux PME, PMI et entreprises contrôlées, gérées ou dirigées par des
ressortissants guinéens sur l'Année Civile précédente, qui contiendra
notamment les éléments énumérés à l'article 107 du Code Minier eu égard
aux dispositions de l’article 27.3.1.

ARTICLE 28. DEVELOPPEMENT ET  RELATIONS AVEC LA

COMMUNAUTE LOCALE

28.1 Convention de développement local

28.1.1

28.1.2

28.1.3

28.14

28.1.5

28.1.6

Dans le but de promouvoir le développement économique et social en
Guinée et dans le cadre du plan de développement régional, SMM conclura,
au plus tard dans les six (6) mois avant la Date de Première Production
Commerciale, une convention de développement avec la communauté locale
résidant sur, ou à proximité immédiate du Périmètre du Projet et sur les
autres territoires impactés par le Projet dans les conditions fixées dans le
Code Minier.

La convention de développement local ne peut être moins favorable aux
communautés que ce qui découle des dispositions du Code Minier.

Dans le cadre de l'élaboration et de la conclusion de la convention de
développement local, SMM devra tenir compte des droits, coutumes et
traditions de la communauté locale. L'État s'engage à assister SMM, à la
demande de cette dernière, dans le cadre de ses discussions et de la
négociation de la convention de développement local avec la communauté
locale.

La convention de développement local est négociée entre SMM et le
représentant officiel de la communauté locale.

Les modalités de la mise en œuvre de la convention de développement local
seront conformes à la présentation générale figurant dans la partie
atténuation des impacts sociaux de l'Étude d'impact Environnemental et
Social (EIES) approuvée par l'État.

Les Parties reconnaissent que la convention de développement local doit
notamment comprendre, les dispositions relatives à la formation des
populations locales et plus généralement des guinéens, les mesures à
prendre pour la protection de l'environnement et la santé des populations, et
les processus pour le développement de projets à vocation sociale,

37

28.1.7

28.1.8

La convention de développement local dûment signée et approuvée par les
représentants de SMM et de la communauté locale doit être soumise au
Ministre pour approbation.

Tout refus d'approbation par le Ministre doit être transmis par écrit aux
représentants de SMM et de la communauté locale en indiquant les raisons
spécifiques ainsi que les moyens devant être envisagés pour remédier à la
situation.

28.2 Contribution au Développement Local

28.2.1

28.2.2

SMM sera tenue de contribuer financièrement au développement et au
renforcement des capacités et des moyens de la communauté locale, en
reversant chaque Année un pourcent (1%) du chiffre d'affaires hors taxes de
la Société issu de la vente des Produits Miniers (ci-après la « Contribution
au Développement Local »).

La Contribution au Développement Local sera versée au Fonds de
Développement Local visé à l'article 130 du Code Minier et ses modalités
de versement seront déterminées dans la convention de développement
local.

28.3 Obligation de respecter les traditions locales

28.3.1

28.3.2

SMM ou, pour ce qui la concerne, la Société de Recherche, doit respecter
les droits, coutumes et traditions de la communauté locale et des
communautés avoisinantes dans l'élaboration et l'application de la
convention de développement local et dans la conduite des Activités du
Projet.

À la demande de SMM ou de la Société de Recherche, l’État apportera son
assistance afin de permettre à l’une ou l’autre de respecter ses obligations au
titre du présent Article, sans que la nature ou les modalités de cette
assistance ne puisse néanmoins diminuer ou écarter la responsabilité de
SMM ou, pour ce qui la concerne, de la Société de Recherche à cet égard.

28.4 Transparence

Les principes de transparence et de consultation seront appliqués à la gestion du Fonds de
Développement Communautaire ainsi qu'à la convention de développement local, laquelle
est publiée et rendue accessible à la population concernée.

28.5 Renforcement des Capacités

SMM fera ses meilleurs efforts pour mettre en place avec l’État un programme sur la
formation des agents publics, représentants de l’État et fonctionnaires, dans le strict respect
des législations auxquelles sont soumises les Parties. Les coûts associés à un tel
programme seront déductibles fiscalement.

ARTICLE 29. STIPULATIONS RELATIVES À LA SECURITE ET A

L'HYGIENE AU TRAVAIL

29.1 Hygiène et Sécurité

29.2

2914

29212

29,13

29.1.4

2915)

29.1.6

DOTE:

En application du Code Minier, SMM ou, pour ce qui la concerne, la
Société de Recherche, est responsable du respect des normes d'hygiène et de
sécurité les plus avancées telles qu'établies par le ministère des Mines et de
la Géologie en collaboration avec les ministères en charge de la Santé
publique, du Travail, de la Sécurité sociale et de l'Environnement.

SMM ou, pour ce qui la concerne, la Société de Recherche, appliquera les
règles d'hygiène et de sécurité au sein du groupe Managem.

La réglementation interne de SMM ou, pour ce qui la concerne, de la
Société de Recherche en matière de sécurité et d'hygiène est soumise à
l'approbation préalable de la Direction Nationale des Mines après avis
favorable du Comité d'Évaluation des Impacts Sanitaires et
Environnementaux. Une fois approuvés, ces règlements sont affichés dans
les lieux les plus visibles et où les travailleurs de la mine peuvent en prendre
connaissance.

La réglementation en matière d'hygiène et de sécurité s'impose également
aux Sous-Traitants Exclusifs avec lesquels SMM ou la Société de
Recherche développe et exploite le site.

En cas de carence de SMM ou, selon le cas, de la Société de Recherche,
dans la mise en place des normes et réglementations prévues au présent
article, le Ministre pourra, après audition de la société concernée considérée
comme non satisfaisante, prescrire par arrêté pris sur recommandation de la
Direction Nationale des Mines, les mesures nécessaires pour assurer
l'hygiène et la sécurité des travailleurs.

En cas d'urgence ou de péril imminent, des mesures provisoires pourront
être prescrites par la Direction Nationale des Mines dans l'attente de l'arrêté
visé ci-dessus.

SMM ow, pour ce qui la concerne, la Société de Recherche, sera tenue de
mettre en place les mesures prescrites par le Ministre ou la Direction
Nationale des Mines, selon le cas. À défaut, ces mesures pourront être mises
en place par la Direction Nationale des Mines aux frais de SMM ou, pour ce
qui la concerne, la Société de Recherche.

Santé des travailleurs et des communautés locales

292.1

Conformément aux Règles de l’Art Minier, SMM et la Société de
Recherche mettent respectivement en place un système de protection des
travailleurs contre les maladies professionnelles et les accidents de travail
qui comporte des dispositions relatives à l'application des normes et des
procédures définies par les politiques nationales de santé et sécurité sociale
dans le cadre de l'exploitation et du fonctionnement des structures de soins

39

du secteur minier dont, notamment, le dépistage des facteurs de nuisance, la
visite médicale systématique des travailleurs au moins une fois par Année et
la réalisation du plan d'ajustement sanitaire.

29.2.2 SMM ou, pour ce qui la concerne, la Société de Recherche, souscrira une
police d'assurance adéquate pour couvrir la prise en charge des traitements
des maladies professionnelles et des accidents du travail.

29.2.3 SMM ou, pour ce qui la concerne, la Société de Recherche, informera
immédiatement l’État en cas de survenance d’un danger ou d’un accident
grave dans le cadre des Activités du Projet.

ARTICLE 30. PROTECTION ENVIRONNEMENTALE

En application du Code Minier et pendant toute la période de validité de la Convention,
SMM ou, pour ce qui la concerne, la Société de Recherche, s'engage, afin d'assurer une
exploitation rationnelle des ressources minières en harmonie avec la protection de
l'environnement et la préservation de la santé, à conduire les Opérations Minières en
veillant notamment aux points suivants :

1 la prévention, la minimisation ou la compensation de tout effet négatif significatif
dû à ses activités sur la santé et l'environnement notamment du fait du transport, du
stockage et de l'utilisation des produits chimiques nocifs et dangereux, des
émissions de bruits et d'odeurs ou gaz nuisibles à la santé de l'homme ou de la
pollution des eaux, de l'air et du sol, et de la dégradation des écosystèmes et de la
diversité biologique ;

ii. la prévention, la gestion et/ou le traitement de tout déversement et/ou rejet de façon
à neutraliser ou à minimiser leur effet dans la nature ;

iii. la promotion ou le maintien ou l'amélioration du cadre de vie et de la bonne santé
générale des populations ;

iv. la prévention et la gestion du VIH/SIDA, des MST et des virus hémorragiques
Ébola au plan local : et

v. une gestion efficace des déchets en minimisant leur production, en assurant leur
totale innocuité, ainsi que la gestion des déchets non recyclés d'une façon adéquate
pour l'environnement après information et agrément des administrations chargées
des mines et de l'environnement.

30.1 Plan de gestion environnementale et sociale
Le plan de gestion environnementale et sociale sera actualisé en cas de changement

significatif, et soumis à l’approbation du Ministre en charge de l’environnement dans les
mêmes conditions que l’étude d'impact environnemental et social.

30.2 Patrimoine culturel

30.2.1 En cas de découverte d'un site archéologique au cours des Opérations
Minières, SMM ou, pour ce qui la concerne, la Société de Recherche, mettra
à jour les éléments du patrimoine culturel national, meubles et immeubles,
et s'engage à ne pas déplacer ou détruire ce site ou ces éléments et à en
informer l'État dans les meilleurs délais.

40

Li

30.3

30.4

30.5

30.22

Les sites cultuels traditionnels seront préservés, leur destruction totale ou
partielle ou leur déplacement se fera après adhésion préalable de la
communauté ou des communautés concernées.

Protection des forêts

30.3.1

30.3.2

En application du Code Minier, les défrichements consistant à couper ou à
extirper des arbres ou des végétaux ainsi que des travaux de fouille,
d'exploitation de mines, de construction de voies de communication dont
l'exécution est envisagée dans le Périmètre du Projet ou dans une Aire
Marine Protégée (AMP) sont soumis à l'autorisation préalable du ministre
en charge des Forêts et, le cas échéant, à la délivrance d'un permis de coupe
ou de défrichement.

SMM ou, pour ce qui la concerne, la Société de Recherche, est tenue
d'adresser une demande au Ministre en vue de l'obtention desdites
autorisations accordées par arrêté du ministre concerné.

Mesures d'urgence

30.4.1

30.4.2

En cas d'urgence ou de circonstances extraordinaires, SMM ou, pour ce qui
la concerne, la Société de Recherche, a l'obligation de prendre les mesures
nécessaires immédiates appropriées.

Aux fins des présentes, est considérée comme «urgence» ou
«circonstances extraordinaires » toute situation ou événement, actuel ou
imminent, résultant d'un fait naturel ou causé par l'homme, pouvant résulter
en la mort, causer des blessures ou préjudices corporels à toute personne,
des dommages aux immobilisations, ou aux ressources naturelles, aux
patrimoines culturels si une action immédiate n'est pas entreprise.

Responsabilité de SMM et de la Société de Recherche en cas de réclamation

30.5.1

30:5.2

En cas de non-respect par SMM ou la Société de Recherche des termes de
son plan sanitaire ou de l'une des obligations en matière de santé prévues par
le Code Minier, SMM ou la Société de Recherche, selon le cas, sera
directement responsable des dommages et préjudices de santé causés par son
non-respect aux travailleurs et à la population de la zone géographique
adjacente aux sites des Activités du Projet.

SMM où, pour ce qui la concerne, la Société de Recherche, doit tenir l'État
informé de toute réclamation ou créance fondée dans le cadre des Activités
du Projet. SMM ou, pour ce qui la concerne, la Société de Recherche,
s'engage à dédommager l'État pour toute dépense liée à une telle réclamation
ou créance dans la mesure où celles-ci découlent d'accidents ou de blessures
corporelles ou dommages aux biens, causés par les Activités du Projet.

30.6 Audit sanitaire et environnemental en cas de cession du Permis d'Exploitation

En application du Code Minier, en cas de cession du Permis d'Exploitation, le cessionnaire
et le cédant requièrent l'assistance des services techniques compétents, afin de procéder à

al

D

l'audit sanitaire et à l'audit environnemental du site concerné. Ces audits déterminent les
responsabilités et obligations sanitaires et environnementales du cédant pendant la période
où il était titulaire du Permis d'Exploitation.

30.7 Non-contamination des sols et des sous-sols

30.7.1

30.7.2

SMM ou la Société de Recherche sera responsable de tout dommage direct
en lien avec une contamination des sols, du sous-sol, des eaux, de l'air, de la
faune et de la flore causés par les Activités du Projet et/ou dans le Périmètre
du Projet. Afin d’éviter toute ambiguïté, SMM ou la Société de Recherche
ne sera responsable d’aucun dommage causé par une activité minière de
tiers non autorisée sur le Périmètre du Projet, notamment l’orpaillage.

SMM, la Société de Recherche, les Sociétés Affiliées et les Sous-Traitants
Exclusifs ne seront responsables envers aucune personne d'aucun dommage
causé à l’environnement tel que résultant notamment d’une contamination
du sol, du sous-sol, ou des eaux et plus généralement de toute pollution sur
les terrains inclus dans le Périmètre du Projet qui ne seraient pas directement
causés par les Activités du Projet.

ARTICLE 31. FERMETURE ET RÉHABILITATION

31.1 Obligations liées à la phase de fermeture et de réhal

SL 11

31-12

ation

SMM est tenue de se conformer aux obligations de fermeture et de
réhabilitation des sites miniers, telles que prévues au Code Minier, au Code
de l'environnement et à la Convention, en conformité avec les Règles de
l'Art Minier, aux bonnes pratiques et meilleurs standards de l’industrie
minière internationale et en adéquation à ce qui est prévu par l’étude
d'impact sociale et environnemental de l’Étude de Faisabilité et le plan de
gestion y afférent.

A défaut pour SMM d'exécuter ses obligations de fermeture et de
réhabilitation des sites miniers et sans préjudice de toutes autres actions
pouvant être entreprises contre celle-ci, les travaux de remise en état et de
réparation des dommages sanitaires et environnementaux sont exécutés
d'office et à ses frais par la Direction Nationale de l'Environnement ou toute
autre administration désignée à cet effet en collaboration avec la Direction
Nationale des Mines.

31.2 Réhabilitation des sites

31:21

31.22

SMM est tenue de remettre en état les sites et les lieux affectés par les
Opérations Minières conformément au Code Minier et en adéquation à ce
qui est prévu par l'étude d'impact social et environnemental de l’Étude de
Faisabilité et le plan de gestion y afférent. Afin d'éviter toute ambiguïté, la
Société ne sera pas responsable pour la réhabilitation des sites en lien avec
des dommages causés par une activité minière d’un tiers non autorisée sur le
Périmètre du Projet, notamment l’orpaillage.

SMM doit rendre à ces sites et lieux affectés un niveau raisonnablement

42

similaire à celui dans lequel ils étaient avant l'exécution des Opérations
Minières en adéquation à ce qui est prévu par l’étude d’impact social et
environnemental de l’Étude de Faisabilité et le plan de gestion y afférent.
Ces sites doivent, autant que possible et en adéquation à ce qui est prévu par
l'étude d’impact social et environnemental de l’Étude de Faisabilité et le
plan de gestion y afférent, retrouver des conditions stables de sécurité, de
productivité agricole, sylvicole et d'aspect visuel proches de leur état
d'origine, adéquats et acceptables par les administrations chargées des mines
et de l'environnement.

31.3 Constat de réhabilitation

313.1 En application du Code Minier, le constat après inspection par les
administrations chargées des mines et de l'environnement de la bonne
remise en état des sites d'exploitation donne lieu à la délivrance d'un quitus,
après avis favorable des services techniques compétents, qui libère l'ancien
exploitant de toute obligation concernant son ancien titre minier.

31.32 Le référentiel de l’état des sites à réhabiliter sera celui décrit dans l’étude
d’impact environnemental et social.

31.3.3 Les différends relatifs au constat de réhabilitation sont réglés par voie
d’expertise conformément à l’Article 41.2 dont les frais seront à la charge
de la Partie désavouée par l'expert.

31.4 Fermeture de la mine

314.1 Avis de fermeture

En application du Code Minier, SMM doit aviser le Ministre de son intention de fermer la
Mine au moins douze (12) mois avant la date prévue de fermeture.

31.42 Plan de fermeture

En application du Code Minier et en collaboration avec l'administration chargée des mines
et la communauté locale, SMM doit élaborer, six (6) mois avant la date prévue de
fermeture, un plan de fermeture des Opérations Minières qui prépare la communauté à une
cessation des activités et prévoit la réhabilitation de la mine aux frais de SMM. Ce plan
doit compléter la convention de développement local.

Le plan de fermeture devra fournir toutes précisions utiles relatives à la stabilisation
géophysique des lieux d'exploitation des Operations Minières, l'impact de celle-ci sur la
qualité des eaux et la faune dans un périmètre de dix (10) kilomètres autour du périmètre
du Permis d'Exploitation. Il devra également préciser les modalités pour assurer la
décontamination du sol, le comblement des mines exploitées et l'assainissement des lieux
ainsi que leur remise en état naturel à l'expiration de chaque période de cent quatre-vingts
(180) Jours après la cessation des Opération Minières.

31.43 Fermeture ordonnée

SMM mettra tout en œuvre afin de procéder à la fermeture de la mine de manière
progressive, ordonnée et planifiée afin de préparer la communauté à une cessation des
activités.

43

31.4.4 Disposition des biens meubles et immeubles

Sous réserve de l'exercice par l'État de son droit de préemption au titre de l'article 83 du
Code Minier, tous les biens immeubles tels que les bâtiments, usines, clôtures (à
l'exception de tout élément nécessaire à la sécurité) doivent être démolis, sauf accord
contraire de l'État ou, le cas échéant, du tiers propriétaire du terrain sur lequel est établi
l'immeuble concerné.

SMM doit également procéder à la fermeture de la mine, enlever tous les biens meubles et
réhabiliter les sites conformément au plan de fermeture et au plan de gestion
environnementale et sociale.

314.5 Obligation de sécuriser le site

En application du Code Minier, avant l'expiration du Permis d'Exploitation, SMM est tenue
de sécuriser le site affecté par les activités visées par la Convention afin d'assurer la
sécurité du public et des Utilisateurs et/ou Occupants Fonciers futurs.

À cette fin, SMM doit notamment :

re sceller de façon permanente tous les puits, incluant les puits d'accès et d'aération, le
cas échéant ;

ii. enlever toutes les lignes de transport d'électricité destinées à l'usage de la Société ;
iii. remblayer et aplanir tous les escarpements, les puits en pente et les précipices créés
par les Opérations Minières afin de les sécuriser et lorsque nécessaire, clôturer les

précipices afin d'éviter toute chute et installer des panneaux de signalisation si
nécessaire ; et

iv. sécuriser et renforcer tous les barrages d'eau, les parcs de résidus ou de déblais pour
éviter tout effondrement.

31.4.6 Provision pour réhabilitation et fermeture

SMM doit constituer les provisions pour charge suffisantes, fiscalement déductibles, en
vue d’exécuter ses obligations en matière de réhabilitation et de fermeture des sites
d'exploitation.

Dans l’hypothèse où cette obligation visée ci-dessus devait ne pas être exécutée, pendant
deux exercices consécutifs, SMM et l’Investisseur concluront un cautionnement solidaire
ou une garantie à première demande, à leur choix, auprès d’une banque accréditées auprès
de la Banque Centrale de la République de Guinée ou correspondantes à celle-ci et d’un
montant suffisant pour couvrir l’ensemble de leurs obligations environnementales telles
qu’elles figurent dans le plan de gestion environnemental et sociale.

TITRE VI - GARANTIES ACCORDEES PAR L'ÉTAT
ARTICLE 32. DECLARATIONS ET GARANTIES DE L'ÉTAT

32.1 Déclarations et garanties de l'État

L'État déclare et garantit à SMM et à la Société de Recherche qu'à la date de signature de
la Convention :

4, que le Ministre est, conformément à l'article 18 du Code Minier, l'autorité
compétente pour signer la Convention et qu'il a obtenu l'avis favorable de la

4

ii.

Commission Nationale des Mines ainsi que l'autorisation du Conseil des ministres
préalablement à cette signature ;

qu'il n'existe aucun contentieux judiciaire, administratif, arbitral ou aucune
réclamation de quelque nature que ce soit, latent ou en cours, concernant les Permis
de Recherche et le Permis d'Exploitation, et qui mettrait en cause ou serait
susceptible de mettre en cause le droit de SMM ou, pour ce qui concerne les Permis
de Recherche, de la Société de Recherche, d'entreprendre les Opérations Minières
au titre de la Convention ; et

qu'aucun tiers autre que Wega Mining Guinée ne détient un quelconque droit
concernant les Permis de Recherche et le Permis d'Exploitation, qui mettrait en
cause le droit de SMM ou, pour ce qui concerne les Permis de Recherche, de la
Société de Recherche, d'entreprendre les Opérations Minières au titre de la
Convention.

32.2 Engagements de l'État

32.2.1 L'État s'engage à faciliter toutes démarches et procédures administratives
par tous les moyens appropriés conformément au Droit Applicable, la
Convention et tout document en découlant et à fournir toute l'assistance
raisonnable qui seraient nécessaires à la réalisation du Projet, et en

particulier :

à pour tous les Travaux que SMM ou, pour ce qui la concerne, la
Société de Recherche pourrait entreprendre dans le cadre de la
Convention ;

ü. pour la conception, le développement, le financement, la

construction, la propriété, l'exploitation et la maintenance des
installations du Projet et l'accès aux infrastructures existantes et leur
utilisation en vertu de la Convention ; et

ii. pour l'exécution de ses obligations telles qu'elles figurent à la
Convention, y compris, sans que cela soit limitatif, en autorisant
SMM ou, pour ce qui la concerne, la Société de Recherche,
conformément au Droit Applicable, à utiliser tous les terrains
raisonnablement requis par elle pour le développement, la
construction, l'exploitation, la maintenance et l'entretien des

installations du Projet.

32.2.2 L'État s'engage à ce que toutes les autorisations et permis nécessaires à
l'exercice des droits et garanties prévus par la Convention, et au respect du
Chronogramme, soient, conformément au Droit Applicableet à la
Convention:

d délivrés, octroyés, émis ou renouvelés ou prorogés au bénéfice de
SMM ou, pour ce qui la concerne, de la Société de Recherche, et,
pour les besoins du Projet, à toute Société Affiliée, Sous-Traitant
Exclusif dans les meilleurs délais à compter de la demande de SMM
ou, pour ce qui la concerne, de la Société de Recherche ; et

45

il. octroyés dans un délai maximum de trente (30) Jours à compter de la
demande de SMM ou, pour ce qui la concerne, de la Société de
Recherche, sous réserve des délais légaux plus longs, étant précisé
que les délais prévus dans la présente Convention seront prorogés
d’autant de Jours que de Jours de retard.

322.3 L'État fournira, de façon diligente, toute l’assistance raisonnable que
pourrait demander SMM ou la Société de Recherche afin de respecter le
Droit Applicable relativement au maintien de l’ordre et de la sécurité dans
toute ou partie du Périmètre du Projet et aux environs immédiats.

ARTICLE 33. REGLEMENTATION DES CHANGES - GARANTIE DE
TRANSFERT
33.1 L'État autorise SMM à ouvrir des comptes en devises à l'étranger auprès d'une

33.2

33.3

33.4

33.5

banque internationale de premier ordre de son choix parmi les banques
correspondantes de la Banque Centrale de la République de Guinée, étant entendu
que SMM pourra ouvrir des comptes en devise auprès de ses prêteurs dans le cadre
du financement du Projet. Ces comptes en devises seront intitulés « nom du titulaire
— Guinée » (le « Compte Spécial »). Le Compte Spécial enregistrera exclusivement
les revenus provenant de la vente des Produits Miniers et l’intégralité des revenus
provenant de la vente des Produits Miniers sera versée sur le Compte Spécial.

Pour les besoins du calcul des réserves internationales de la Banque Centrale de la
République de Guinée et de la collecte des données pour la balance de paiement,
SMM fera en sorte que, la banque dans laquelle le Compte Spécial est ouvert, envoie
à la Banque Centrale de la République de Guinée, par message Swift, le relevé
mensuel du compte. Le titulaire du Compte Spécial s'engage à mettre à la disposition
de la Banque Centrale de la République de Guinée un moyen de monitoring sur le
compte lui permettant, en dehors du relevé Swift, de suivre les différents flux sur le
Compte Spécial.

SMM et la Société de Recherche pourront tenir leurs comptes bancaires en devise
étrangère, étant entendu que SMM et la Société de Recherche disposeront d'un où
plusieurs comptes bancaires en République de Guinée dûment provisionnés pour
effectuer les dépenses encourues en Francs Guinéens.

L'État autorise également SMM à souscrire des emprunts à l'étranger en toutes
devises. En contrepartie, SMM s'engage à fournir à l'État :

ù dans les quinze (15) Jours de leur ouverture, les références utiles de tout
compte bancaire ouvert à l'étranger ; et

di. dans les quinze (15) Jours de chaque trimestre civil, une copie des relevés
bancaires du trimestre civil précédent des comptes bancaires ouverts à
l'étranger.

SMM n'est pas tenue de rapatrier les montants en Francs Guinéens sur ses comptes
en devises à l'étranger. SMM n'est pas tenue de rapatrier en Guinée les montants en
devises sur ses comptes en devises.

46

33.6 L'État garantit à SMM et, pour ce qui la concerne, à la Société de Recherche le libre
transfert, sans restriction, ni coût (à l'exception des frais normaux) à l'étranger des
fonds, des paiements à des contractants, des dividendes et des produits des capitaux
investis, des produits de la liquidation ou de la réalisation de leurs avoirs ainsi que de
tous les autres actifs appartenant à SMM. SMM pourra librement changer les Francs
Guinéens obtenus au cours de ses activités en devise étrangère cotée par une banque
accréditée par la BCRG.

33.7 Les employés expatriés embauchés par SMM ou, selon le cas, la Société de
Recherche, auront droit de transférer librement à l'étranger, sans restriction, ni coût (à
l'exception des frais normaux), tout ou partie des salaires ou autres éléments de
rémunération qui leurs sont dus. Ils auront le droit de changer librement des Francs
Guinéens en devise étrangère, à la condition d'acquitter l'impôt sur le revenu et les
autres impôts qui seraient, le cas échéant, exigibles. Les employés expatriés pourront
percevoir leur salaire sur un compte bancaire à l'étranger, en toutes devises, sous
réserve de la conclusion d’un contrat de travail enregistré en République de Guinée
et du paiement des droits et taxes applicables en République de Guinée.

ARTICLE 34. EXPROPRIATION - NATIONALISATION

L'État s'engage à ne pas exproprier, ni nationaliser, tout ou partie des biens, droits, titres et
intérêts de SMM ou, pour ce qui la concerne, de la Société de Recherche, et à ne prendre
aucune mesure ayant un effet équivalent à une expropriation ou une nationalisation, à
moins de respecter les règles de droit international et que la mesure ouvre droit à une
compensation préalable, juste et équitable en Dollars US au bénéfice de SMM et, pour ce
qui la concerne, de la Société de Recherche ou les actionnaires de SMM.

TITRE VII - REGIME FISCAL ET DOUANIER
ARTICLE 35. STABILISATION DU REGIME FISCAL ET DOUANIER

35.1 À compter de la Date d'Entrée en Vigueur, SMM, et pour ce qui la concerne, la
Société de Recherche, bénéficient de la stabilisation du régime fiscal et douanier
visée à l’article 182 du Code Minier pour une durée de quinze (15) ans.

35.2 En application de la garantie de stabilisation, tous les taux, assiettes et règles
d’interprétation seront ceux du Droit Applicable à la Date d’Entrée en Vigueur tels
que modifiés par les avantages fiscaux et douanés prévus par la Convention. Dans le
cas où, des dispositions fiscales et douanières plus favorables sont adoptées par le
Droit Applicable, SMM ou, pour ce qui la concerne, la Société de Recherche pourra,
si elle fait une demande en ce sens, se voir appliquer de telles dispositions, et dans
cette hypothèse ces dispositions seront inclues dans le régime de stabilisation.

35.3 Douze (12) mois avant l'expiration de la période de stabilisation, les Parties se
réuniront afin d’évaluer la nécessité de trouver de nouveaux aménagements.

35.4 La stabilisation visée à l’article 182 du Code Minier s’appliquera aux taux et à
l'assiette des impôts y énumérés.

355 À compter de l’expiration de la période de stabilisation visée à l’Article 35.1, SMM,
les Activités du Projets et tout autre bénéficiaire d'avantages quelconques au titre de

47

la Convention seront soumis aux dispositions fiscales, douanières et des changes
conformément au Droit Applicable.

ARTICLE 36. AVANTAGES FISCAUX ET DOUANIERS

Les Activités du Projet bénéficient des avantages fiscaux et douaniers décrits en Annexe 6
[Avantages fiscaux et douaniers].

ARTICLE 37. RÉVISION DU RÉGIME FISCAL ET DOUANIER

Dans l’hypothèse où l’Étude de Faisabilité ne confirmerait pas la faisabilité technique et
financière, susceptible d’obtenir un financement bancaire du Projet tel que décrit à
l’Article 10 et dans l’Annexe 2 [Description du Projeë], les Parties se réuniront dans les
meilleurs délais pour renégocier les avantages fiscaux et douaniers stipulés dans la
Convention.

Les obligations des Parties au titre de la Convention seront suspendues pendant la période
des négociations.

TITRE VII - AUTRES DISPOSITIONS FINANCIERES
ARTICLE 38. PRINCIPES GÉNÉRAUX

38.1 SMM et la Société de Recherche doivent tenir en République de Guinée une
comptabilité conforme au plan comptable OHADA, laquelle peut être tenue en
Dollars US.

38.2 Pour chaque exercice fiscal, SMM et la Société de Recherche sont tenues de faire
certifier par un commissaire aux comptes agréé en République de Guinée leurs bilans
et comptes d'exploitation, et communiquer leurs états financiers au Ministre au plus
tard le 30 avril de l'exercice suivant.

38.3 En application des dispositions du Code des douanes, du Code général des impôts et
du Livre des Procédures Fiscales ou de tout autre texte applicable, SMM et la Société
de Recherche doivent, chacune pour ce qui la concerne, conserver pendant la durée
de droit commun l'ensemble des documents comptables et pièces justificatives en
République de Guinée et en donner accès, sur demande, aux fins de vérifications et
d'audit, au personnel autorisé par l'État.

TITRE IX - DISPOSITIONS DIVERSES ET FINALES

ARTICLE 39. CESSATION DU PERMIS D'EXPLOITATION ET DE LA
CONVENTION
39.1 Résiliation de la Convention par V'État

La Convention peut être résiliée par l’État, dès la survenance de l’un quelconque des

évènements ci-après, et ce, après l’expiration d’une période de six (6) mois pendant

laquelle il n’aura pas été remédié aux conséquences de ladite survenance :

1e manquements graves ou répétés par SMM, Managem ou Avocet à leurs obligations
résultant du Droit Applicable, de la Convention ou du Permis d'Exploitation ;

ii. remise en cause grave ou disparition d’une déclaration ou garantie visée à
l’Article 24.1 ou 24.2, étant précisé que par remise en cause ou disparition de la

48

déclaration visée à l’ Article 24.1.5, les Parties entendent la condamnation de SMM,
sans recours, qui aura pour effet de remettre en cause le Projet dans sa globalité ; et

iii refus par SMM ou, le cas échéant, la Société de Recherche d’exécuter toute
décision exécutoire devenue définitive et rendue à son encontre, ou toute décision
non susceptible de recours rendu par un tribunal arbitral ou une juridiction
guinéenne ou étrangère compétente, qui aura pour effet de remettre en cause le
Projet dans sa globalité.

39.2 Conséquences de la cessation de la Convention ou du Permis d'Exploitation

39.2.1

39:22

39:23

La cessation du Permis d'Exploitation, pour quelque cause que ce soit, a
pour effet d'éteindre les droits et obligations des Parties sur le périmètre du
Permis d'Exploitation à l'exception des droits et obligations suivants :

i. le droit d'accéder au Périmètre du Projet afin de procéder à la
réhabilitation et de retirer tous bien meubles et immeubles
conformément à la présente Convention et au Code Minier ; et

ii. toute obligation ou responsabilité au titre de la Convention ou du
Code Minier née avant la date de cessation du Permis d'Exploitation.

La cessation du Permis d'Exploitation ou de la Convention n'affecte pas les
obligations ou responsabilités antérieures de SMM découlant du Permis
d'Exploitation, de la Convention ou du Code Minier.

SMM devra prendre toutes les mesures nécessaires ou utiles afin de
maintenir les infrastructures dans un bon état de conservation et d'entretien
conformément aux Règles de l'Art Minier.

ARTICLE 40. CESSION, TRANSFERT ET AMODIATION

40.1 Transfert du Permis d'Exploitation

40.1.1 Tout transfert du Permis d'Exploitation (ou de tout ou parties des droits,
avantages et/ou obligations en résultant) sera soumis à l'approbation
préalable de l'État, dans les conditions prévues par le Code Minier.

40.1.2 Tout bénéficiaire d'un tel transfert devra adhérer à la Convention.

40.2 Accords portant sur le transfert des droits et obligations découlant du Permis
d'Exploitation

40.2.1 Tout contrat ou accord par lequel SMM promet de confier, céder ou

40.2.2

transférer, partiellement ou totalement, ou confie, cède, transfère
partiellement ou totalement les droits, avantages et/ou obligations résultant
du Permis d'Exploitation doit être soumis à l'approbation préalable du
Münistre. Les Articles 40.1.1 et 40.2.1 ne s’appliquent pas aux sûretés
nécessaires au financement du Projet.

Dans l'hypothèse où le Permis d'Exploitation serait détenu par plusieurs
titulaires, l'accord de tous sera nécessaire pour la cession ou la transmission
des droits de l'un d'eux.

49

40.3 Avis de la Commission Nationale des Mines

Toute décision de cession, de transmission ou d'amodiation totale ou partielle, et toute
acquisition formelle du Permis d'Exploitation visées aux Article 40.1 et 40.2 ci-dessus, doit
faire l'objet d'un avis favorable de la Commission Nationale des Mines avant d'être
soumise à l'approbation du Ministre.

40.4 Prérequis aux fins de validation ou d'approbation

La validation ou l'approbation des autorités prévues aux Articles 40.1 et 40.2 est

subordonnée aux conditions suivantes :

1 SMM a exécuté ses obligations conformément au Code Minier, à la Convention, au
Permis d'Exploitation et plus généralement au Droit Applicable ;

ü. le bénéficiaire du transfert possède des capacités techniques et garanties financières
suffisantes pour se voir octroyer le Permis d'Exploitation et respecter les obligations
qui en découlent ;

iii. le bénéficiaire du transfert est en conformité avec les exigences de l'article 15 du
Code Minier ; et

iv. SMM est à jour du paiement de tout droit, taxe, impôt et charge applicable.

40.5 Changement de contrôle de SMM ou de la Société de Recherche

Tout Changement de Contrôle direct ou indirect de SMM ou de la Société de Recherche
sera soumis à l'approbation préalable et expresse du Ministre.
Les Parties conviennent que les restructurations internes au sein du groupe de chaque

Investisseur ou les cessions entre Avocet et Managem et leurs filiales respectives ne sont
pas soumises à l'approbation préalable du Ministre.

40.6 Autres changements dans l'actionnariat direct ou indirect de SMM ou de la
Société de Recherche

Toute acquisition directe ou indirecte, partielle ou cumulée, égale ou supérieure à cinq
pourcents (5%) du capital de SMM ou de la Société de Recherche doit faire l'objet d'une
note d'information adressée au Ministre.

40.7 Règles spécifiques d'information et de publication

Toute modification de l'actionnariat de SMM qui résulterait d’une opération boursière doit
faire l'objet d'une note d'information adressée au Ministre dans un délai n'excédant pas
quarante-huit (48) heures.

ARTICLE 41. REGLEMENT DES DIFFERENDS
41.1 Phase amiable

41.1.1 Les Parties s'engagent, en premier lieu, à tenter de résoudre à l'amiable tout
différend entre elles découlant de la Convention et/ou du Permis
d'Exploitation, ou en relation avec ceux-ci, y compris mais non
exclusivement, leur validité, leur interprétation, leur exécution, leur non-
respect ou leur résiliation (ci-après un « Différend »).

41.1.2 À défaut de règlement amiable dans un délai de soixante (60) Jours à

50

compter de la date de réception de la notification du Différend envoyée par
l'une des Parties à l'autre Partie, les stipulations de l'Article 41.2 ou 41.3,
selon le cas, s'appliqueront.

41.2 Expertise

41.3

412.1

En cas de Différend de nature purement technique, les Parties conviennent à
tout moment et sans préjudice de toutes autres procédures, de soumettre le
Différend à une procédure d'expertise administrée conformément au
Règlement de la Chambre de commerce internationale (CCI) relatif à
l'administration de procédures d'expertise. Les Parties conviennent que les
conclusions de l'expert auront à leur égard une force contractuelle
obligatoire.

Arbitrage

413.1

41.3.2

413.3

41.3.4

4135

41.3.6

Il est stipulé par la présente que la réalisation du Projet est un
investissement.

Les Parties consentent par la présente à soumettre au Centre international
pour le règlement des différends relatifs aux investissements (dénommé ci-
après le « Centre ») conformément aux dispositions de la Convention pour
le Règlement des Différends relatifs aux Investissements entre États et
Ressortissants d’autres États signée à Washington le 18 mars 1965 tout
Différend qui n'aurait pas été réglé en vertu de l'Article 41.1 et, le cas
échéant, de l'Article 41.2 en vue de son règlement par arbitrage
conformément aux dispositions de la Convention pour le règlement des
différends relatifs aux investissements entre États et ressortissants d'autres
États.

Les Parties conviennent par la présente que, bien qu'étant ressortissant de la
République de Guinée, SMM est contrôlée par des ressortissants du
Royaume du Maroc et doit, aux fins de la Convention, être considérée
comme un ressortissant de celui-ci.

Tout tribunal arbitral constitué conformément à cet Article 41.3 se
composera de trois (3) arbitres, deux (2) nommé(s) par chacune des Parties,
et un arbitre, qui sera le président du tribunal, nommé par accord entre les
arbitres nommés par chacune des Parties, étant précisé que pour les besoins
des présentes, une partie sera l'État, et l’autre partie seront SMM et /ou, le
cas échéant, la Société des Recherche, et l’Investisseur.

Tout tribunal arbitral constitué conformément à cet Article 41.3 appliquera
le Droit Applicable.

Sans préjudice du pouvoir du tribunal arbitral de recommander des mesures
conservatoires, l’une ou l’autre des parties peut demander à toute autorité
judiciaire ou autre d’ordonner des mesures conservatoires, y compris des
saisies, antérieurement à l'introduction de l'instance d'arbitrage ou en cours
d'instance, en vue de protéger ses droits et intérêts.

51

413.7

413.8

Dans toute procédure d'arbitrage instituée conformément à cet Article 41.3,
les honoraires et les dépenses des membres du tribunal arbitral ainsi que les
redevances dues pour l'utilisation des services du Centre seront à la charge
de la Partie condamnée.

Les parties acceptent par la présente que toute procédure d'arbitrage
introduite conformément au présent accord se déroulera à Paris.

ARTICLE 42. MODIFICATIONS DE LA CONVENTION

La Convention ne peut être modifiée en aucune façon, sauf par accord mutuel écrit entre
les Parties qui entre en vigueur selon les mêmes modalités que celles de la Convention
telles que prévues dans le Code Minier.

ARTICLE 43. CONFIDENTIALITÉ

43.1 Information confidentielles et non-confidentielles

43.1.1

43.12

43.13

La Convention n'est pas confidentielle.

Tous les rapports, programmes, plans et informations fournis par SMM ou,
selon le cas, la Société de Recherche, à l'État en vertu de la Convention, sont
traités comme des documents de nature publique, à l'exception des
informations identifiées par SMM ou, selon le cas, la Société de Recherche,
comme confidentielles ou les informations ne présentant pas d’intérêt pour
le public ou les informations contenant un secret commercial ou un savoir-
faire spécifique, dont la divulgation aurait un impact négatif sur les
Activités du Projet ou la valeur de SMM ou, selon le cas, de la Société de
Recherche, et qui ont été expressément identifiées comme telles par SMM
ou, selon le cas, la Société de Recherche.

Les affaires suivantes ne sont pas de nature confidentielle, sous réserve que
leur divulgation ne soit pas effectuée en violation de toute législation et
réglementation boursière applicable à SMM ou, selon le cas, la Société de
Recherche et à l’Investisseur :

les quantités annuelles de Produits Miniers ;

ii. les emplois, incluant les programmes de formation offerts par SMM
ou, selon le cas, la Société de Recherche ;

iii. les redevances et le paiement des taxes ayant trait au Permis
d'Exploitation, sans le détail des calculs des montants de tels
paiements ;

iv. l'information sur le nombre et la fréquence des accidents résultant
des Activités du Projet ;

v. le paiement de tout montant ou toute provision de prestation de
services en vertu de la convention de développement local ; et

vi. toute information détenue par l'État préalablement à l'obtention par
SMM ou, selon le cas, la Société de Recherche, de ladite
information, et ayant été divulguée par une autre personne n'ayant

q

aucune obligation de confidentialité envers SMM ou, selon le cas, la
Société de Recherche.

43.2 Engagement de confidentialité

43.2.1

43.2.2

43.23

Sous réserve des dispositions du Droit Applicable et de la Convention, l'État
s'engage à ne pas communiquer aux tiers ou à utiliser pour en faire
bénéficier les tiers, les renseignements industriels, financiers, commerciaux,
scientifiques, techniques ou personnels de nature confidentielle fournis par
SMM ou, selon le cas, la Société de Recherche, ou l’Investisseur autres que
ceux naturellement disponibles dans le domaine public et habituellement
traités par SMM ou, selon le cas, la Société de Recherche, de façon non
confidentielle, sans le consentement exprès et préalable de SMM ou, selon
le cas, de la Société de Recherche.

SMM ou, selon le cas, la Société de Recherche, s'engage de son côté à
traiter comme confidentielles les informations de même nature que l'État lui
communique.

Chacune des Parties et, le cas échéant, la Société de Recherche doivent
veiller à ce que leurs dirigeants sociaux et employés, ainsi que leurs
actionnaires ou conseillers techniques ou professionnels respectifs, ne
divulguent pas d'information considérée confidentielle, et ne fassent pas un
usage inapproprié d’une telle information pour leur propre bénéfice ou le
bénéfice de toute autre personne.

ARTICLE 44. FORCE MAJEURE

44.1 Cas de Force Majeure

44.11

44.12

Aux fins de la Convention, force majeure signifie tout événement, acte ou
circonstance imprévisible, irrésistible et hors du contrôle ou de la volonté
d'une Partie qui entrave ou rend impossible l'exécution par cette Partie de
ses obligations au titre de la Convention et du Code Minier («Force
Majeure »).

Sans limiter la portée générale de ce qui précède, les événements suivants
peuvent constituer des cas de Force Majeure :

À la guerre (déclarée ou non), insurrection armée, troubles civils,
blocus, émeutes, sabotages, embargos, grèves, lock-out ou autres
actions revendicatives ou autres conflits sociaux extérieurs à la
Société ;

ii. toute catastrophe naturelle, incluant les épidémies, tremblements de
terre, tempêtes, inondations, éruptions volcaniques, tsunamis ou
autres intempéries, explosions et incendies ;

ii. tout évènement répondant aux critères de l’Article 44.1.1 et ayant
pour effet la rupture ou retard d’approvisionnement ;

iv. toute décision entraînant une restriction, empêchement, interdiction,
expropriation, ou toute autre décision exécutoire de tout

53

WV mo
IX

gouvernement ou autorité gouvernementale ou autre autorité
compétente étrangers, et tout acte illégal de l'État en tant que
puissance publique, le refus, la révocation, l’annulation ou la
suspension de toute autorisation nécessaire aux Activités du Projet ;
ou

v. toutes autres causes ne relevant pas du contrôle de la Partie
impliquée à l'exception de difficultés économiques résultant des
simples fluctuations du prix du marché ou de l'évolution du contexte
économique ou financier.

44.1.3 Ne constitue pas un cas de Force Majeure au sens de la Convention ou du
Code Minier tout acte ou évènement dont il aura été possible de prévoir la
survenance et pour lesquels des mesures de précautions auraient pu être
prises en vue de se prémunir contre ses conséquences en faisant preuve
d'une diligence raisonnable.

44.1.4 Conséquences de la Force Majeure

Lorsque l'une des Parties se trouve objectivement empêchée de remplir l'un quelconque de

ses engagements au titre de la Convention ou du Code Minier, en raison d'un cas de Force

Majeure :

i les Parties ne seront pas responsables de l'inexécution de leurs obligations
découlant de la Convention ou du Code Minier imputable à la survenance d'un cas
de Force Majeure ; et

ü. pendant la durée du cas de Force Majeure, les obligations affectées par le cas de
Force Majeure seront suspendues.

44.2 Prolongation de la durée de la Convention et des Permis de Recherche et du
Permis d'Exploitation

Les Parties prolongeront le terme de la Convention, le Permis d'Exploitation et les Permis

de Recherche tant qu'ils sont soumis au régime de la Convention, de tout délai pour lequel

un cas de Force Majeure a provoqué la suspension de l'exécution des engagements en vertu

des présentes.

44.3 Notification de Force Majeure

Lorsque l'une ou l'autre des Parties ou, pour ce qui la concerne, la Société de Recherche, se
trouve objectivement empêchée de remplir l'un quelconque de ses engagements en vertu de
la Convention et du Code Minier en raison d'un cas de Force Majeure, elle doit :

L dans un délai n'excédant pas quinze (15) Jours à compter de la date de la
survenance ou la révélation d'un cas de Force Majeure, transmettre aux autres un
avis ou par toute autre méthode disponible et rapide prouvant la réception,
indiquant le cas de Force Majeure et les engagements affectés ;

1: prendre les mesures nécessaires, raisonnables et légales pour résoudre le problème
ayant provoqué le cas de Force Majeure ; et

di. dès l'adoption des mesures invoquées à l’Article 44.3 paragraphe (ii), aviser les
autres Parties et prendre toutes les dispositions utiles pour assurer dès que possible

54

la reprise normale de l'exécution des engagements affectés par le cas de Force
Majeure.

44.4 Rencontre entre les Parties

Si les effets provoqués par un cas de Force Majeure perdurent pendant plus d'un (1) mois à
compter de la notification prévue à l’Article 44.3, les Parties doivent se rencontrer dans les
plus brefs délais, afin d'étudier la situation et s'entendre sur les mesures nécessaires à
adopter pour résoudre le problème ayant provoqué la Force Majeure.

ARTICLE 45. INTEGRALITE ET PORTEE DE LA CONVENTION

45.1 Les dispositions de la Convention constituent l'intégralité des accords entre les
Parties et prévalent sur toute déclaration, représentation, contrat et/ou convention
antérieure, verbale ou écrite, entre les Parties ou leurs Sociétés Affiliées.

45.2 La présente Convention, y compris son Article 41, sera de plein droit applicable à la
Société de Recherche, mutatis mutandis et sans autres formalités, à compter de la
Date d’Entrée en Vigueur et jusqu’à la date d'approbation par le Ministre de l'Étude
de Faisabilité, après quoi la Société de Recherche ne saurait se prévaloir d’une
quelconque stipulation de la présente Convention, sauf en ce qui concerne les droits

valablement acquis conformément à la présente Convention avant la date
d’approbation de l’Étude de Faisabilité par le Ministre.

45.3 En cas de conflit entre les stipulations de la Convention et les dispositions de tout
autre texte de quelque nature que ce soit, les stipulations de la Convention
prévaudront.

ARTICLE 46. NON-RENONCIATION

Sauf renonciation expresse par écrit, le fait pour une Partie de ne pas exercer en totalité ou
en partie les droits qui lui sont conférés au titre des présentes, ne constituera en aucun cas
une renonciation des droits qu'elle n'a pas exercés.

ARTICLE 47. SUCCESSEURS ET AYANTS DROIT

La Convention lie les Parties, leurs successeurs et ayants droit respectifs.

ARTICLE 48. NOTIFICATIONS

Toute notification, demande et communication faite par l'une des Parties à l'autre Partie
dans le cadre de la Convention devront être faites par écrit et seront réputées avoir été
valablement délivrées si elles ont été remises en main propre contre décharge ou envoyées
par courrier avec avis de réception aux adresses indiquées en tête de la Convention ou à
toute autre adresse notifiée aux autres Parties conformément au présent Article.

En foi de quoi, les Parties ont signé cette Convention le 19 DER 1 pp16, à
Conakry et en six (6) exemplaires. 4 Sir

55

SIGNATURES

Monsieur Abdoulaye Magassouba
Ministre des Mines et de la Géologie

Pour Société des Mines de Mandiana S.A.

Sieur James E
Dûment mandaté aux fins des présentes

Pour Avocet Mining P.L.C.

Énsieur Jaffies Edward Meyneil Wynn
Düûment mandaté aux fins des présentes

Pour Managem S.A.
Te CS

Monsieur Imad Toumi
Président Directeur Général

56

